Exhibit 10.33

Assessor’s Parcel No.: 162-21-210-008

PREPARED BY AND UPON

RECORDATION RETURN TO:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

STATEMENTS OF PROPERTY TAXES

ARE TO BE MAILED TO:

TSP Owner LLC

3667 Las Vegas Blvd. South

Las Vegas, Nevada  89109

Attention: Controller

 

 

 

 

--------------------------------------------------------------------------------

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, FINANCING
STATEMENT AND FIXTURE FILING

made by

TSP OWNER LLC,
as Trustor

to

FIRST AMERICAN TITLE INSURANCE COMPANY,
as Trustee, for the benefit of

COLUMN FINANCIAL, INC.,
as Beneficiary

Dated as of November 30, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I.

GRANTS OF SECURITY

 

 

 

 

Section 1.1.

Granting Clause

 

Section 1.2.

Assignment of Rents

 

Section 1.3.

Security Agreement

 

Section 1.4.

Fixture Filing

 

Section 1.5.

Pledges of Monies held

 

 

 

 

ARTICLE II.

DEBT AND OBLIGATIONS SECURED

 

 

 

 

Section 2.1.

Debt

 

Section 2.2.

Other Obligations

 

Section 2.3.

Debt and Other Obligations

 

 

 

 

ARTICLE III.

TRUSTOR COVENANTS

 

 

 

 

Section 3.1.

Maintenance of Property

 

Section 3.2.

Waste

 

Section 3.3.

Payment for Labor and Materials

 

Section 3.4.

Performance of Other Agreements

 

Section 3.5.

Change of Name, Identity, Structure or Location; Subjection to Other Security
Agreements; Locations of Places of Business and Chief Executive Office

 

Section 3.6.

Title

 

Section 3.7.

No Consents or Other Filings

 

Section 3.8.

Examination of Books and Records

 

 

 

 

ARTICLE IV.

OBLIGATIONS AND RELIANCES

 

 

 

 

Section 4.1.

Relationship of Trustor and Beneficiary

 

Section 4.2.

No Reliance on Beneficiary

 

Section 4.3.

No Beneficiary Obligations

 

Section 4.4.

Liens Absolute

 

Section 4.5.

Continuing Liability of Trustor

 

 

 

 

ARTICLE V.

FURTHER ASSURANCES

 

 

 

 

Section 5.1.

Recording of Security Instrument, etc

 

Section 5.2.

Further Acts, etc

 

Section 5.3.

Changes in Tax, Debt, Credit and Documentary Stamp Laws

 

Section 5.4.

Severing of Mortgage

 

 

i


--------------------------------------------------------------------------------


 

ARTICLE VI.

DUE ON SALE/ENCUMBRANCE

 

 

 

 

Section 6.1.

Beneficiary Reliance

 

Section 6.2.

No Sale/Encumbrance

 

 

 

 

ARTICLE VII.

RIGHTS AND REMEDIES UPON DEFAULT

 

 

 

 

Section 7.1.

Remedies

 

Section 7.2.

Limitation on Duty of Beneficiary in Respect of Collateral

 

Section 7.3.

Application of Proceeds

 

Section 7.4.

Right to Cure Defaults

 

Section 7.5.

Actions and Proceedings

 

Section 7.6.

Other Rights, Etc

 

Section 7.7.

Right to Release Any Portion of the Property

 

Section 7.8.

Violation of Laws

 

Section 7.9.

Recourse and Choice of Remedies

 

Section 7.10.

Right of Entry

 

Section 7.11.

General Authority

 

Section 7.12.

Nevada Foreclosure

 

Section 7.13.

Limitation on Foreclosure

 

 

 

 

ARTICLE VIII.

INDEMNIFICATION

 

 

 

 

Section 8.1.

General Indemnification

 

Section 8.2.

Mortgage and/or Intangible Tax

 

Section 8.3.

ERISA Indemnification

 

Section 8.4.

Duty to Defend; Attorneys’ Fees and Other Fees and Expenses

 

 

 

 

ARTICLE IX.

WAIVERS

 

 

 

 

Section 9.1.

Waiver of Counterclaim

 

Section 9.2.

Marshalling and Other Matters

 

Section 9.3.

Waiver of Notice

 

Section 9.4.

Waiver of Statute of Limitations

 

Section 9.5.

Survival

 

 

 

 

ARTICLE X.

EXCULPATION

 

 

 

 

ARTICLE XI.

NOTICES

 

 

 

 

ARTICLE XII.

APPLICABLE LAW

 

 

 

 

Section 12.1.

Governing Law

 

Section 12.2.

Usury Laws

 

Section 12.3.

Provisions Subject to Applicable Law

 

 

 

 

ARTICLE XIII.

DEFINITIONS

 

 

ii


--------------------------------------------------------------------------------


 

ARTICLE XIV.

MISCELLANEOUS PROVISIONS

 

 

 

 

Section 14.1.

No Oral Change

 

Section 14.2.

Successors and Assigns

 

Section 14.3.

Inapplicable Provisions

 

Section 14.4.

Headings, etc

 

Section 14.5.

Number and Gender

 

Section 14.6.

Subrogation

 

Section 14.7.

Entire Agreement

 

Section 14.8.

Limitation on Beneficiary’s Responsibility

 

Section 14.9.

Appointment of Collateral Agent

 

Section 14.10.

Counterparts; Effectiveness

 

Section 14.11.

Joint and Several Liability

 

Section 14.12.

Intentionally Omitted.

 

Section 14.13.

Other Collateral

 

Section 14.14.

Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws

 

Section 14.15.

Suits to Protect the Mortgaged Property

 

Section 14.16.

Waiver of Trial by Jury

 

Section 14.17.

Substitution of Trustee

 

 

 

 

ARTICLE XV.

STATE-SPECIFIC PROVISIONS

 

 

 

 

Section 15.1.

Principles of Construction

 

Section 15.2.

Waivers

 

Section 15.3.

Incorporated Statutory Provisions

 

Section 15.4.

Gaming Matters

 

Section 15.5.

Security Agreement

 

Section 15.6.

Future Advances

 

Section 15.7.

Additional Event of Default

 

 

 

 

Exhibit A

Legal Description

 

Exhibit B

Additional Definitions

 

 

iii


--------------------------------------------------------------------------------


DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, FINANCING
STATEMENT AND FIXTURE FILING (this “Security Instrument”), dated as of November
30, 2006, made by TSP OWNER LLC, a Delaware limited liability company, having
its principal place of business c/o OPBIZ, L.L.C., 3667 Las Vegas Blvd. South,
Las Vegas, Nevada 89109,  each as trustor (collectivey, “Trustor”), to First
American Title Insurance Company, a New York corporation, having its principal
place of business at 633 Third Avenue, New York, NY 10017, as trustee
(“Trustee”), for the benefit of COLUMN FINANCIAL, INC., a Delaware corporation,
having an address at 11 Madison Avenue, New York, New York 10010, as beneficiary
(“Beneficiary”).

W I T N E S S E T H:

WHEREAS, this Security Instrument is given to secure a loan (the “Loan”) in the
maximum principal sum of up to Eight Hundred and Twenty Million and No/100
Dollars ($820,000,000) advanced pursuant to that certain Loan Agreement, dated
as of the date hereof, between PH Fee Owner LLC and OpBiz, L.L.C. (collectively,
“Borrower”) and Beneficiary, as lender (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”; capitalized terms not otherwise defined herein or in Exhibit B
attached hereto and made part hereof shall have the respective meanings
specified in the Loan Agreement) and evidenced by that certain Promissory Note,
dated the date hereof, made by Borrower in favor of Beneficiary (as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Note”);

WHEREAS, Trustor is a wholly-owned subsidiary of PH Fee Owner LLC and will
derive a benefit from the making of the Loan to Borrower;

WHEREAS, Trustor desires to secure the payment of the Debt and the performance
of all of Borrower’s obligations under the Note, the Loan Agreement and the
other Loan Documents (as herein defined); and

WHEREAS, this Security Instrument is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents are secured hereby.

NOW THEREFORE, in consideration of the premises and the mutual conditions
contained herein, including Beneficiary’s entering into the Loan Agreement, the
receipt and legal sufficiency of which are hereby expressly acknowledged by all
parties, to secure full and complete payment and performance of the Loan,
including, without limitation, Borrower’s performance of Borrower’s obligations
under the Note, the Loan Agreement and the other Loan Documents:


ARTICLE I.
GRANTS OF SECURITY


SECTION 1.1.            GRANTING CLAUSE.  TRUSTOR DOES HEREBY IRREVOCABLY GRANT,
BARGAIN, PLEDGE, DEED, MORTGAGE, WARRANT, SELL, TRANSFER, ASSIGN, AND CONVEY
UNTO TRUSTEE, ITS SUCCESSORS AND ASSIGNS, IN TRUST FOR THE BENEFIT OF
BENEFICIARY, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS FOREVER, WITH POWER OF
SALE AND RIGHT OF ENTRY AND POSSESSION, SUBJECT ONLY


--------------------------------------------------------------------------------



TO THOSE MATTERS CONSTITUTING PERMITTED ENCUMBRANCES UNDER THE LOAN AGREEMENT,
PROPERTY, RIGHTS, INTERESTS AND ESTATES NOW OWNED, OR HEREAFTER ACQUIRED BY
TRUSTOR AND ALL OF TRUSTOR’S RIGHT, TITLE AND INTEREST, NOW OWNED OR HEREAFTER
ACQUIRED, IN AND TO THE FOLLOWING DESCRIBED PROPERTIES AND INTERESTS AND ALL
REPLACEMENTS OR SUBSTITUTES THEREFOR AND ALL PRODUCTS AND PROCEEDS THEREOF, AND
ACCESSIONS THERETO, AND WHETHER HELD TO BE REAL OR PERSONAL PROPERTY, TANGIBLE
OR INTANGIBLE (COLLECTIVELY, THE “PROPERTY”):


(A)           LAND.  THE REAL PROPERTY DESCRIBED IN EXHIBIT A ATTACHED HERETO
AND MADE A PART HEREOF (THE “LAND”);


(B)           ADDITIONAL LAND.  ALL ADDITIONAL LANDS, ESTATES AND DEVELOPMENT
RIGHTS HEREAFTER ACQUIRED BY TRUSTOR FOR USE IN CONNECTION WITH THE LAND AND THE
DEVELOPMENT OF THE LAND AND ALL ADDITIONAL LANDS AND ESTATES THEREIN WHICH MAY,
FROM TIME TO TIME, BY SUPPLEMENTAL MORTGAGE OR OTHERWISE, BE EXPRESSLY MADE
SUBJECT TO THE LIEN OF THIS SECURITY INSTRUMENT;


(C)           IMPROVEMENTS.  THE BUILDINGS, STRUCTURES, FIXTURES, ADDITIONS,
ENLARGEMENTS, EXTENSIONS, MODIFICATIONS, REPAIRS, REPLACEMENTS AND IMPROVEMENTS
NOW OR HEREAFTER ERECTED OR LOCATED ON THE LAND (COLLECTIVELY, THE
“IMPROVEMENTS”);


(D)           EASEMENTS.  ALL EASEMENTS, RIGHTS-OF-WAY OR USE, RIGHTS, STRIPS
AND GORES OF LAND, STREETS, WAYS, ALLEYS, PASSAGES, SEWER RIGHTS, WATER, WATER
COURSES, WATER RIGHTS AND POWERS, WATER PERMITS, OIL, GAS, AND OTHER MINERAL
RIGHTS, AIR RIGHTS AND DEVELOPMENT RIGHTS, AND ALL ESTATES, LEASEHOLD INTERESTS,
RIGHTS, TITLES, INTERESTS, POWERS, PRIVILEGES, LIBERTIES, SERVITUDES, TENEMENTS,
HEREDITAMENTS AND APPURTENANCES OF ANY NATURE WHATSOEVER, IN ANY WAY NOW OR
HEREAFTER BELONGING, RELATING OR PERTAINING TO THE LAND AND THE IMPROVEMENTS (OR
BENEFITING SAME) AND THE REVERSIONS AND REMAINDERS, AND ALL LAND LYING IN THE
BED OF ANY STREET, ROAD OR AVENUE, OPENED OR PROPOSED, IN FRONT OF OR ADJOINING
THE LAND, TO THE CENTER LINE THEREOF AND ALL THE ESTATES, RIGHTS, TITLES,
INTERESTS, RIGHTS OF DOWER, RIGHTS OF CURTESY, PROPERTY, POSSESSION, CLAIM AND
DEMAND WHATSOEVER, BOTH AT LAW AND IN EQUITY, OF TRUSTOR OF, IN AND TO THE LAND
AND THE IMPROVEMENTS AND EVERY PART AND PARCEL THEREOF, WITH THE APPURTENANCES
THERETO;


(E)           EQUIPMENT.  ALL “EQUIPMENT,” AS SUCH TERM IS DEFINED IN ARTICLE 9
OF THE UNIFORM COMMERCIAL CODE, NOW OWNED OR HEREAFTER ACQUIRED BY TRUSTOR,
WHICH IS USED AT OR IN CONNECTION WITH THE IMPROVEMENTS OR THE LAND OR IS
LOCATED THEREON OR THEREIN (INCLUDING, BUT NOT LIMITED TO, ALL MACHINERY,
EQUIPMENT, FURNISHINGS, AND ELECTRONIC DATA-PROCESSING AND OTHER OFFICE
EQUIPMENT NOW OWNED OR HEREAFTER ACQUIRED BY TRUSTOR AND ANY AND ALL ADDITIONS,
SUBSTITUTIONS AND REPLACEMENTS OF ANY OF THE FOREGOING), TOGETHER WITH ALL
ATTACHMENTS, COMPONENTS, PARTS, EQUIPMENT AND ACCESSORIES INSTALLED THEREON OR
AFFIXED THERETO (COLLECTIVELY, THE “EQUIPMENT”);


(F)            FIXTURES.  ALL EQUIPMENT NOW OWNED, OR THE OWNERSHIP OF WHICH IS
HEREAFTER ACQUIRED, BY TRUSTOR WHICH IS SO RELATED TO THE LAND AND IMPROVEMENTS
FORMING PART OF THE PROPERTY THAT IT IS DEEMED FIXTURES OR REAL PROPERTY UNDER
THE LAW OF THE STATE OF NEVADA, INCLUDING, WITHOUT LIMITATION, ALL BUILDING OR
CONSTRUCTION MATERIALS INTENDED FOR CONSTRUCTION, RECONSTRUCTION, ALTERATION OR
REPAIR OF OR INSTALLATION ON THE PROPERTY, CONSTRUCTION EQUIPMENT, APPLIANCES,
MACHINERY, PLANT EQUIPMENT, FITTINGS, APPARATUSES, FIXTURES AND OTHER ITEMS NOW
OR HEREAFTER ATTACHED TO, INSTALLED IN OR USED IN CONNECTION WITH (TEMPORARILY
OR PERMANENTLY) ANY OF THE IMPROVEMENTS OR THE LAND, INCLUDING, BUT NOT LIMITED
TO, ENGINES, DEVICES FOR THE OPERATION OF

2


--------------------------------------------------------------------------------



PUMPS, PIPES, PLUMBING, CALL AND SPRINKLER SYSTEMS, FIRE EXTINGUISHING
APPARATUSES AND EQUIPMENT, HEATING, VENTILATING, INCINERATING, ELECTRICAL, AIR
CONDITIONING AND AIR COOLING EQUIPMENT AND SYSTEMS, GAS AND ELECTRIC MACHINERY,
APPURTENANCES AND EQUIPMENT, POLLUTION CONTROL EQUIPMENT, SECURITY SYSTEMS,
DISPOSALS, DISHWASHERS, REFRIGERATORS AND RANGES, RECREATIONAL EQUIPMENT AND
FACILITIES OF ALL KINDS, AND WATER, GAS, ELECTRICAL, STORM AND SANITARY SEWER
FACILITIES, UTILITY LINES AND EQUIPMENT (WHETHER OWNED INDIVIDUALLY OR JOINTLY
WITH OTHERS, AND, IF OWNED JOINTLY, TO THE EXTENT OF TRUSTOR’S INTEREST THEREIN)
AND ALL OTHER UTILITIES WHETHER OR NOT SITUATED IN EASEMENTS, ALL WATER TANKS,
WATER SUPPLY, WATER POWER SITES, FUEL STATIONS, FUEL TANKS, FUEL SUPPLY, AND ALL
OTHER STRUCTURES, TOGETHER WITH ALL ACCESSIONS, APPURTENANCES, ADDITIONS,
REPLACEMENTS, BETTERMENTS AND SUBSTITUTIONS FOR ANY OF THE FOREGOING AND THE
PROCEEDS THEREOF (COLLECTIVELY, THE “FIXTURES”).


(G)           PERSONAL PROPERTY.  ALL FURNITURE, FURNISHINGS, OBJECTS OF ART,
MACHINERY, GOODS, TOOLS, SUPPLIES, APPLIANCES, GENERAL INTANGIBLES, CONTRACT
RIGHTS, ACCOUNTS, ACCOUNTS RECEIVABLE, FRANCHISES, LICENSES, CERTIFICATES AND
PERMITS, AND ALL OTHER PERSONAL PROPERTY OF ANY KIND OR CHARACTER WHATSOEVER AS
DEFINED IN AND SUBJECT TO THE PROVISIONS OF THE UNIFORM COMMERCIAL CODE, WHETHER
TANGIBLE OR INTANGIBLE, OTHER THAN FIXTURES, WHICH ARE NOW OR HEREAFTER OWNED BY
TRUSTOR AND WHICH ARE LOCATED WITHIN OR ABOUT THE LAND OR THE IMPROVEMENTS,
TOGETHER WITH ALL ACCESSORIES, REPLACEMENTS AND SUBSTITUTIONS THERETO OR
THEREFOR AND THE PROCEEDS THEREOF (COLLECTIVELY, THE “PERSONAL PROPERTY”), AND
THE RIGHT, TITLE AND INTEREST OF TRUSTOR IN AND TO ANY OF THE PERSONAL PROPERTY
WHICH MAY BE SUBJECT TO ANY SECURITY INTERESTS (AS DEFINED IN THE UNIFORM
COMMERCIAL CODE) SUPERIOR IN LIEN TO THE LIEN OF THIS SECURITY INSTRUMENT, AND
ALL PROCEEDS AND PRODUCTS OF THE ABOVE;


(H)           LEASES AND RENTS.  ALL LEASES, SUBLEASES OR SUBSUBLEASES,
LETTINGS, LICENSES, CONCESSIONS OR OTHER AGREEMENTS (WHETHER WRITTEN OR ORAL)
PURSUANT TO WHICH ANY PERSON IS GRANTED A POSSESSORY INTEREST IN, OR RIGHT TO
USE OR OCCUPY ALL OR ANY PORTION OF THE LAND AND THE IMPROVEMENTS, AND EVERY
MODIFICATION, AMENDMENT OR OTHER AGREEMENT RELATING TO SUCH LEASES, SUBLEASES,
SUBSUBLEASES, OR OTHER AGREEMENTS ENTERED INTO IN CONNECTION WITH SUCH LEASES,
SUBLEASES, SUBSUBLEASES, OR OTHER AGREEMENTS AND EVERY GUARANTEE OF THE
PERFORMANCE AND OBSERVANCE OF THE COVENANTS, CONDITIONS AND AGREEMENTS TO BE
PERFORMED AND OBSERVED BY THE OTHER PARTY THERETO, HERETOFORE OR HEREAFTER
ENTERED INTO (COLLECTIVELY, THE “LEASES”), WHETHER BEFORE OR AFTER THE FILING BY
OR AGAINST TRUSTOR OF ANY PETITION FOR RELIEF UNDER 11 U.S.C. § 101 ET SEQ., AS
THE SAME MAY BE AMENDED FROM TIME TO TIME (THE “BANKRUPTCY CODE”), AND ALL
RIGHT, TITLE AND INTEREST OF TRUSTOR, ITS SUCCESSORS AND ASSIGNS THEREIN AND
THEREUNDER, INCLUDING, WITHOUT LIMITATION, CASH OR SECURITIES DEPOSITED
THEREUNDER TO SECURE THE PERFORMANCE BY THE LESSEES OF THEIR OBLIGATIONS
THEREUNDER AND ALL RENTS, ADDITIONAL RENTS, REVENUES, ISSUES AND PROFITS
(INCLUDING ALL OIL AND GAS OR OTHER MINERAL ROYALTIES AND BONUSES) FROM THE LAND
AND THE IMPROVEMENTS WHETHER PAID OR ACCRUING BEFORE OR AFTER THE FILING BY OR
AGAINST TRUSTOR OF ANY PETITION FOR RELIEF UNDER THE BANKRUPTCY CODE
(COLLECTIVELY, THE “RENTS”) AND ALL PROCEEDS FROM THE SALE OR OTHER DISPOSITION
OF THE LEASES AND THE RIGHT TO RECEIVE AND APPLY THE RENTS TO THE PAYMENT OF THE
DEBT;


(I)            CONDEMNATION AWARDS.  ALL AWARDS WHICH MAY HERETOFORE AND
HEREAFTER BE MADE WITH RESPECT TO THE PROPERTY, WHETHER FROM THE EXERCISE OF THE
RIGHT OF EMINENT DOMAIN (INCLUDING, BUT NOT LIMITED TO, ANY TRANSFER MADE IN
LIEU OF OR IN ANTICIPATION OF THE EXERCISE OF THE RIGHT), OR FOR A CHANGE OF
GRADE, OR FOR ANY OTHER INJURY TO OR DECREASE IN THE VALUE OF THE PROPERTY;

3


--------------------------------------------------------------------------------



(J)            INSURANCE PROCEEDS.  ALL INSURANCE PROCEEDS IN RESPECT OF THE
PROPERTY UNDER ANY POLICIES COVERING THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO RECEIVE AND APPLY THE PROCEEDS OF ANY POLICIES,
JUDGMENTS, OR SETTLEMENTS MADE IN LIEU THEREOF, IN CONNECTION WITH A CASUALTY TO
THE PROPERTY;


(K)           TAX CERTIORARI.  ALL REFUNDS, REBATES OR CREDITS IN CONNECTION
WITH REDUCTION IN TAXES OR OTHER CHARGES CHARGED AGAINST THE PROPERTY;


(L)            CONVERSION.  ALL PROCEEDS OF THE CONVERSION, VOLUNTARY OR
INVOLUNTARY, OF ANY OF THE FOREGOING INCLUDING, WITHOUT LIMITATION, INSURANCE
PROCEEDS AND AWARDS, INTO CASH OR LIQUIDATION CLAIMS;


(M)          RIGHTS.  THE RIGHT, IN THE NAME AND ON BEHALF OF TRUSTOR, TO APPEAR
IN AND DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE PROPERTY AND
TO COMMENCE ANY ACTION OR PROCEEDING TO PROTECT THE INTEREST OF BENEFICIARY IN
THE PROPERTY;


(N)           AGREEMENTS.  ALL AGREEMENTS, CONTRACTS, CERTIFICATES, INSTRUMENTS,
FRANCHISES, PERMITS, LICENSES, PLANS, SPECIFICATIONS AND OTHER DOCUMENTS, NOW OR
HEREAFTER ENTERED INTO, AND ALL RIGHTS THEREIN AND THERETO, RESPECTING OR
PERTAINING TO THE USE, OCCUPATION, CONSTRUCTION, MANAGEMENT OR OPERATION OF THE
LAND AND ANY PART THEREOF OR ANY IMPROVEMENTS OR ANY BUSINESS OR ACTIVITY
CONDUCTED IN, AT OR ON THE LAND AND ANY PART THEREOF OR ANY IMPROVEMENTS AND ALL
RIGHT, TITLE AND INTEREST OF TRUSTOR THEREIN AND THEREUNDER, INCLUDING, WITHOUT
LIMITATION, THE RIGHT, UPON THE HAPPENING OF ANY DEFAULT HEREUNDER, TO RECEIVE
AND COLLECT ANY SUMS PAYABLE TO TRUSTOR THEREUNDER;


(O)           INTELLECTUAL PROPERTY.  ALL TRADEMARK COLLATERAL, COPYRIGHT
COLLATERAL, PATENT COLLATERAL, GOODWILL, BOOKS AND RECORDS AND ALL OTHER GENERAL
INTANGIBLES RELATING TO OR USED IN CONNECTION WITH THE OWNERSHIP, MANAGEMENT,
OPERATION, MAINTENANCE OR RENOVATION OF THE PROPERTY; AND


(P)           OTHER RIGHTS.  ANY AND ALL OTHER RIGHTS OF TRUSTOR IN AND TO THE
ITEMS SET FORTH IN PARAGRAPHS (A) THROUGH (O) ABOVE.

AND without limiting any of the other provisions of this Security Instrument,
Trustor hereby expressly grants to Beneficiary, as secured party, a security
interest in the portion of the Property which is or may be subject to the
provisions of the Uniform Commercial Code which are applicable to secured
transactions; it being understood and agreed that the Improvements and Fixtures
are part and parcel of the Land (the Land, the Improvements and the Fixtures
collectively referred to as the “Real Property”) appropriated to the use thereof
and, whether affixed or annexed to the Real Property or not, shall for the
purposes of this Security Instrument be deemed conclusively to be real estate
and mortgaged hereby.


SECTION 1.2.            ASSIGNMENT OF RENTS.  TRUSTOR HEREBY ABSOLUTELY AND
UNCONDITIONALLY ASSIGNS TO BENEFICIARY ALL OF TRUSTOR’S RIGHT, TITLE AND
INTEREST IN AND TO ALL CURRENT AND FUTURE LEASES AND RENTS; IT BEING INTENDED BY
TRUSTOR THAT THIS ASSIGNMENT CONSTITUTES A PRESENT, ABSOLUTE ASSIGNMENT AND NOT
AN ASSIGNMENT FOR ADDITIONAL SECURITY ONLY.  NEVERTHELESS, SUBJECT TO THE TERMS
OF THE ASSIGNMENT OF LEASES AND SECTION 7.1(H) OF THIS SECURITY INSTRUMENT,
BENEFICIARY GRANTS TO TRUSTOR A REVOCABLE LICENSE TO COLLECT, RECEIVE, USE AND
ENJOY THE RENTS, AND

4


--------------------------------------------------------------------------------



TRUSTOR SHALL HOLD THE RENTS, OR A PORTION THEREOF SUFFICIENT TO DISCHARGE ALL
CURRENT SUMS DUE ON THE DEBT, FOR USE IN THE PAYMENT OF SUCH SUMS.


SECTION 1.3.            SECURITY AGREEMENT.  THIS SECURITY INSTRUMENT IS BOTH A
REAL PROPERTY MORTGAGE AND A “SECURITY AGREEMENT” WITHIN THE MEANING OF THE
UNIFORM COMMERCIAL CODE.  THE PROPERTY INCLUDES BOTH REAL AND PERSONAL PROPERTY
AND ALL OTHER RIGHTS AND INTERESTS, WHETHER TANGIBLE OR INTANGIBLE IN NATURE, OF
TRUSTOR IN THE PROPERTY.  TRUSTOR HEREBY EXPRESSLY GRANTS TO BENEFICIARY, AS
SECURITY FOR THE OBLIGATIONS (HEREINAFTER DEFINED), A SECURITY INTEREST IN THE
FIXTURES, THE EQUIPMENT, THE PERSONAL PROPERTY, AND ANY OTHER PROPERTY (TO THE
EXTENT SUCH OTHER PROPERTY IS NOT REAL PROPERTY) TO THE FULL EXTENT THAT THE
FIXTURES, THE EQUIPMENT, THE PERSONAL PROPERTY AND ANY OTHER PROPERTY (TO THE
EXTENT SUCH OTHER PROPERTY IS NOT REAL PROPERTY) MAY BE SUBJECT TO THE UNIFORM
COMMERCIAL CODE (SAID PORTION OF THE PROPERTY SO SUBJECT TO THE UNIFORM
COMMERCIAL CODE AND NOT CONSTITUTING REAL PROPERTY BEING CALLED THE
“COLLATERAL”).  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING,
BENEFICIARY, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES WHICH IT MAY HAVE,
SHALL HAVE AND MAY EXERCISE IMMEDIATELY AND WITHOUT DEMAND, ANY AND ALL RIGHTS
AND REMEDIES GRANTED TO A SECURED PARTY UPON DEFAULT UNDER THE UNIFORM
COMMERCIAL CODE, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE RIGHT TO TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, AND TO TAKE
SUCH OTHER MEASURES AS BENEFICIARY MAY DEEM NECESSARY FOR THE CARE, PROTECTION
AND PRESERVATION OF THE COLLATERAL.  UPON REQUEST OR DEMAND OF BENEFICIARY AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TRUSTOR SHALL,
AT ITS EXPENSE, ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO BENEFICIARY AT
A CONVENIENT PLACE (AT THE LAND IF TANGIBLE PROPERTY) REASONABLY ACCEPTABLE TO
BENEFICIARY.  TRUSTOR SHALL PAY TO BENEFICIARY ON DEMAND ANY AND ALL EXPENSES,
INCLUDING REASONABLE LEGAL EXPENSES AND ATTORNEYS’ FEES, INCURRED OR PAID BY
BENEFICIARY IN PROTECTING ITS INTEREST IN THE COLLATERAL AND IN ENFORCING ITS
RIGHTS HEREUNDER WITH RESPECT TO THE COLLATERAL AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT.  ANY NOTICE OF SALE, DISPOSITION OR
OTHER INTENDED ACTION BY BENEFICIARY WITH RESPECT TO THE COLLATERAL SENT TO
TRUSTOR IN ACCORDANCE WITH THE PROVISIONS HEREOF AT LEAST 10 BUSINESS DAYS PRIOR
TO SUCH ACTION, SHALL, EXCEPT AS OTHERWISE PROVIDED BY APPLICABLE LAW,
CONSTITUTE REASONABLE NOTICE TO TRUSTOR.  THE PROCEEDS OF ANY DISPOSITION OF THE
COLLATERAL, OR ANY PART THEREOF, MAY, EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE
LAW, BE APPLIED BY BENEFICIARY TO THE PAYMENT OF THE DEBT IN SUCH PRIORITY AND
PROPORTIONS AS BENEFICIARY IN ITS DISCRETION SHALL DEEM PROPER.  TRUSTOR HEREBY
WARRANTS TRUSTOR’S (DEBTOR’S) PRINCIPAL PLACE OF BUSINESS AND STATE OF
ORGANIZATION ARE AS SET FORTH ON PAGE ONE HEREOF.  THE ADDRESS OF BENEFICIARY
(SECURED PARTY) IS AS SET FORTH ON PAGE ONE HEREOF.


SECTION 1.4.            FIXTURE FILING.  THIS SECURITY INSTRUMENT CONSTITUTES
AND SHALL BE EFFECTIVE AS FINANCING STATEMENT FILED AS A FIXTURE FILING FROM THE
DATE OF RECORDING UNDER SECTIONS 104.9334 AND 104.9502 OF THE NEVADA UNIFORM
COMMERCIAL CODE (THE “UCC”).  FOR SUCH PURPOSES, (I) THE “DEBTOR” IS TRUSTOR AND
ITS ADDRESS IS THE ADDRESS GIVEN FOR IT IN THE INITIAL PARAGRAPH OF THIS
SECURITY INSTRUMENT; (II) THE “SECURED PARTY” IS BENEFICIARY, AND ITS ADDRESS
FOR THE PURPOSE OF OBTAINING INFORMATION IS THE ADDRESS GIVEN FOR IT IN THE
INITIAL PARAGRAPH OF THIS SECURITY INSTRUMENT; (III) THE REAL ESTATE TO WHICH
THE FIXTURES ARE OR ARE TO BECOME ATTACHED IS TRUSTOR’S INTEREST IN THE REAL
PROPERTY AND IS LEGALLY DESCRIBED IN EXHIBIT A ATTACHED HERETO; AND (IV) THE
RECORD OWNER OF SUCH REAL ESTATE IS TRUSTOR.


SECTION 1.5.            PLEDGES OF MONIES HELD.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, TRUSTOR HEREBY PLEDGES TO BENEFICIARY ANY AND ALL MONIES NOW
OR HEREAFTER HELD BY BENEFICIARY

5


--------------------------------------------------------------------------------



OR ON BEHALF OF BENEFICIARY, INCLUDING, WITHOUT LIMITATION, ANY SUMS DEPOSITED
IN THE LOCKBOX ACCOUNT, THE CASH MANAGEMENT ACCOUNT, THE RESERVE FUNDS AND NET
PROCEEDS, AS ADDITIONAL SECURITY FOR THE OBLIGATIONS UNTIL EXPENDED OR APPLIED
AS PROVIDED IN THIS SECURITY INSTRUMENT.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the Property, together with all and singular the rights,
hereditaments and appurtenances in anywise appertaining or belonging thereto,
unto Trustee and its successors and assigns, in trust for the benefit of
Beneficiary hereinafter set forth, forever,


ARTICLE II.
DEBT AND OBLIGATIONS SECURED


SECTION 2.1.            DEBT.  THIS SECURITY INSTRUMENT AND THE GRANTS,
ASSIGNMENTS AND TRANSFERS MADE IN ARTICLE 1 ARE GIVEN FOR THE PURPOSE OF
SECURING THE FULL AND TIMELY PAYMENT OF THE DEBT (INCLUDING, WITHOUT LIMITATION,
ANY INTEREST WHICH ACCRUES AFTER THE COMMENCEMENT OF ANY BANKRUPTCY OR
INSOLVENCY PROCEEDING WITH RESPECT TO TRUSTOR OR BORROWER, WHETHER OR NOT
ALLOWED OR ALLOWABLE AS A CLAIM UNDER ANY BANKRUPTCY OR INSOLVENCY PROCEEDING).


SECTION 2.2.            OTHER OBLIGATIONS.  THIS SECURITY INSTRUMENT AND THE
GRANTS, ASSIGNMENTS AND TRANSFERS MADE IN ARTICLE 1 ARE ALSO GIVEN FOR THE
PURPOSE OF SECURING THE FULL AND TIMELY PAYMENT AND PERFORMANCE OF THE FOLLOWING
(COLLECTIVELY, THE “OTHER OBLIGATIONS”):


(A)           THE PERFORMANCE OF ALL OTHER OBLIGATIONS OF TRUSTOR CONTAINED
HEREIN;


(B)           THE PERFORMANCE OF EACH OBLIGATION OF BORROWER CONTAINED IN THE
LOAN AGREEMENT AND ANY OTHER LOAN DOCUMENT; AND


(C)           THE PERFORMANCE OF EACH OBLIGATION OF TRUSTOR OR BORROWER
CONTAINED IN ANY RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, CONSOLIDATION,
CHANGE OF, OR SUBSTITUTION OR REPLACEMENT FOR, ALL OR ANY PART OF THE NOTE, THE
LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT.


SECTION 2.3.            DEBT AND OTHER OBLIGATIONS.  BORROWER’S OBLIGATIONS FOR
THE PAYMENT OF THE DEBT AND BORROWER’S AND TRUSTOR’S OBLIGATIONS FOR THE PAYMENT
AND PERFORMANCE OF THE OTHER OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ANY
INTEREST WHICH ACCRUES AFTER THE COMMENCEMENT OF ANY BANKRUPTCY OR INSOLVENCY
PROCEEDING WITH RESPECT TO TRUSTOR OR BORROWER, WHETHER OR NOT ALLOWED OR
ALLOWABLE AS A CLAIM UNDER ANY BANKRUPTCY OR INSOLVENCY PROCEEDING), IN EACH
CASE WHETHER NOW OR HEREAFTER DUE, OWING OR INCURRED IN ANY MANNER, WHETHER
DIRECT OR INDIRECT, ACTUAL OR CONTINGENT, WHETHER INCURRED SOLELY OR JOINTLY
WITH ANY OTHER PERSON AND WHETHER AS PRINCIPAL OR SURETY (AND INCLUDING ALL
LIABILITIES IN CONNECTION WITH ANY NOTES, BILLS OR OTHER INSTRUMENTS ACCEPTED BY
BENEFICIARY IN CONNECTION THEREWITH), TOGETHER IN EACH CASE WITH ALL RENEWALS,
MODIFICATIONS, CONSOLIDATIONS OR EXTENSIONS THEREOF, SHALL BE REFERRED TO
COLLECTIVELY HEREIN AS THE “OBLIGATIONS”.


ARTICLE III.
TRUSTOR COVENANTS

Trustor represents, warrants, covenants and agrees that:

6


--------------------------------------------------------------------------------



SECTION 3.1.            MAINTENANCE OF PROPERTY.  TRUSTOR SHALL CAUSE THE
PROPERTY TO BE MAINTAINED IN A GOOD AND SAFE CONDITION AND REPAIR.  THE
IMPROVEMENTS, THE FIXTURES, THE EQUIPMENT AND THE PERSONAL PROPERTY SHALL NOT BE
REMOVED, DEMOLISHED OR MATERIALLY ALTERED (EXCEPT FOR NORMAL REPLACEMENT OF THE
FIXTURES, THE EQUIPMENT OR THE PERSONAL PROPERTY, TENANT FINISH AND
REFURBISHMENT OF THE IMPROVEMENTS) WITHOUT THE CONSENT OF BENEFICIARY OR AS
OTHERWISE PERMITTED PURSUANT TO THE LOAN AGREEMENT.  TRUSTOR SHALL PROMPTLY
REPAIR, REPLACE OR REBUILD ANY PART OF THE PROPERTY WHICH MAY BE DESTROYED BY
ANY CASUALTY OR BECOME DAMAGED, WORN OR DILAPIDATED OR WHICH MAY BE AFFECTED BY
ANY CONDEMNATION, AND SHALL COMPLETE AND PAY FOR ANY STRUCTURE AT ANY TIME IN
THE PROCESS OF CONSTRUCTION OR REPAIR ON THE LAND.


SECTION 3.2.            WASTE.  TRUSTOR SHALL NOT COMMIT OR SUFFER ANY WASTE OF
THE PROPERTY OR MAKE ANY CHANGE IN THE USE OF THE PROPERTY WHICH WILL IN ANY WAY
MATERIALLY INCREASE THE RISK OF FIRE OR OTHER HAZARD ARISING OUT OF THE
OPERATION OF THE PROPERTY, OR TAKE ANY ACTION THAT MIGHT INVALIDATE OR ALLOW THE
CANCELLATION OF ANY POLICY, OR DO OR PERMIT TO BE DONE THEREON ANYTHING THAT MAY
IN ANY WAY MATERIALLY IMPAIR THE VALUE OF THE PROPERTY OR THE SECURITY OF THIS
SECURITY INSTRUMENT.  TRUSTOR WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
BENEFICIARY, PERMIT ANY DRILLING OR EXPLORATION FOR OR EXTRACTION, REMOVAL, OR
PRODUCTION OF ANY MINERALS FROM THE SURFACE OR THE SUBSURFACE OF THE LAND,
REGARDLESS OF THE DEPTH THEREOF OR THE METHOD OF MINING OR EXTRACTION THEREOF.


SECTION 3.3.            PAYMENT FOR LABOR AND MATERIALS.  (A)  TRUSTOR WILL
PROMPTLY PAY WHEN DUE ALL BILLS AND COSTS FOR LABOR, MATERIALS, AND SPECIFICALLY
FABRICATED MATERIALS (“LABOR AND MATERIAL COSTS”) INCURRED BY IT IN CONNECTION
WITH THE PROPERTY AND NEVER PERMIT TO EXIST BEYOND THE DUE DATE THEREOF IN
RESPECT OF THE PROPERTY OR ANY PART THEREOF ANY LIEN OR SECURITY INTEREST, EVEN
THOUGH INFERIOR TO THE LIENS AND THE SECURITY INTERESTS HEREOF, AND IN ANY EVENT
NEVER PERMIT TO BE CREATED OR EXIST IN RESPECT OF THE PROPERTY OR ANY PART
THEREOF ANY OTHER OR ADDITIONAL LIEN OR SECURITY INTEREST OTHER THAN THE LIENS
OR SECURITY INTERESTS HEREOF EXCEPT FOR THE PERMITTED ENCUMBRANCES.  TRUSTOR
SHALL RECORD (AND CAUSE ALL OF THOSE CLAIMING BY, THROUGH OR UNDER TRUSTOR TO
RECORD) NOTICES OF NON-RESPONSIBILITY AND TAKE (OR CAUSE TO BE TAKEN) SUCH
FURTHER MEASURES AS REQUIRED UNDER NRS §§ 108.234, 2403, 2407 TO PREVENT LIENS
FROM ATTACHING TO THE PROPERTY AS A RESULT OF ANY LABOR PERFORMED AT OR
MATERIALS SUPPLIED TO THE PROPERTY.


(B)           AFTER PRIOR WRITTEN NOTICE TO BENEFICIARY, TRUSTOR, AT ITS OWN
EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING, PROMPTLY INITIATED AND
CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE AMOUNT OR VALIDITY OR
APPLICATION IN WHOLE OR IN PART OF ANY OF THE LABOR AND MATERIAL COSTS;
PROVIDED, THAT (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE
LOAN AGREEMENT, THE NOTE, THIS SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, (II) TRUSTOR IS PERMITTED TO DO SO UNDER THE PROVISIONS OF ANY OTHER
MORTGAGE, DEED OF TRUST OR DEED TO SECURE DEBT AFFECTING THE PROPERTY, (III)
SUCH PROCEEDING SHALL SUSPEND THE COLLECTION OF THE LABOR AND MATERIAL COSTS
FROM TRUSTOR AND FROM THE PROPERTY OR TRUSTOR SHALL HAVE PAID ALL OF THE LABOR
AND MATERIAL COSTS UNDER PROTEST, (IV) SUCH PROCEEDING SHALL BE PERMITTED UNDER
AND BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY OTHER INSTRUMENT TO
WHICH TRUSTOR IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER, (V)
NEITHER THE PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE IN DANGER
OF BEING SOLD, FORFEITED, TERMINATED, CANCELED OR LOST, AND (VI) TRUSTOR SHALL
HAVE FURNISHED THE SECURITY AS MAY BE REQUIRED IN THE PROCEEDING, OR AS MAY BE
REASONABLY REQUESTED BY BENEFICIARY, TO INSURE THE PAYMENT OF ANY CONTESTED
LABOR AND MATERIAL COSTS, TOGETHER WITH ALL INTEREST AND PENALTIES THEREON.

7


--------------------------------------------------------------------------------



SECTION 3.4.            PERFORMANCE OF OTHER AGREEMENTS.  TRUSTOR SHALL OBSERVE
AND PERFORM EACH AND EVERY TERM, COVENANT AND PROVISION TO BE OBSERVED OR
PERFORMED BY TRUSTOR PURSUANT TO ANY AGREEMENT OR RECORDED INSTRUMENT AFFECTING
OR PERTAINING TO THE PROPERTY AND ANY AMENDMENTS, MODIFICATIONS OR CHANGES
THERETO.


SECTION 3.5.            CHANGE OF NAME, IDENTITY, STRUCTURE OR LOCATION;
SUBJECTION TO OTHER SECURITY AGREEMENTS; LOCATIONS OF PLACES OF BUSINESS AND
CHIEF EXECUTIVE OFFICE.  TRUSTOR SHALL NOT CHANGE ITS NAME, IDENTITY (INCLUDING
ITS TRADE NAME OR NAMES), STRUCTURE OR LOCATION (DETERMINED AS PROVIDED IN
SECTION 9-307 OF THE UCC) IN ANY MANNER, AND SHALL NOT BECOME BOUND, AS PROVIDED
IN SECTION 9-203(D) OF THE UCC, BY A SECURITY AGREEMENT ENTERED INTO BY ANOTHER
PERSON, IN EACH CASE UNLESS IT SHALL HAVE GIVEN BENEFICIARY NOT LESS THAN 30
DAYS’ PRIOR NOTICE THEREOF.  TRUSTOR SHALL NOT IN ANY EVENT CHANGE THE LOCATION
OF ITS PLACE OR PLACES OF BUSINESS, ITS CHIEF EXECUTIVE OFFICE OR ANY COLLATERAL
OR ITS NAME, IDENTITY, STRUCTURE OR LOCATION (DETERMINED AS PROVIDED IN SECTION
9-307 OF THE UCC), OR BECOME BOUND, AS PROVIDED IN SECTION 9-203(D) OF THE UCC,
BY A SECURITY AGREEMENT ENTERED INTO BY ANOTHER PERSON, IF SUCH CHANGE WOULD
CAUSE THE SECURITY INTERESTS IN ANY COLLATERAL TO LAPSE OR CEASE TO BE PERFECTED
UNLESS TRUSTOR HAS TAKEN ON OR BEFORE THE DATE OF LAPSE ALL ACTIONS NECESSARY TO
ENSURE THAT THE SECURITY INTERESTS IN THE COLLATERAL DOES NOT LAPSE OR CEASE TO
BE PERFECTED.


SECTION 3.6.            TITLE.  TRUSTOR HAS GOOD, MARKETABLE AND INSURABLE FEE
SIMPLE TITLE TO THE REAL PROPERTY COMPRISING PART OF THE PROPERTY, AND TRUSTOR
IS THE BENEFICIAL OWNER OF AND HAS GOOD TITLE TO THE BALANCE OF SUCH PROPERTY,
IN EACH CASE FREE AND CLEAR OF ALL LIENS WHATSOEVER EXCEPT PERMITTED
ENCUMBRANCES.  THE PERMITTED ENCUMBRANCES IN THE AGGREGATE DO NOT MATERIALLY AND
ADVERSELY AFFECT THE VALUE, OPERATION OR USE OF THE PROPERTY.  OTHER THAN THIS
SECURITY INSTRUMENT, FINANCING STATEMENTS OR OTHER SIMILAR OR EQUIVALENT
DOCUMENTS OR INSTRUMENTS WITH RESPECT TO THE SECURITY INTERESTS PURPORTED TO BE
GRANTED HEREBY (THE “SECURITY INTERESTS”) AND PERMITTED ENCUMBRANCES, NO
FINANCING STATEMENT, DEED OF TRUST, SECURITY AGREEMENT OR SIMILAR OR EQUIVALENT
DOCUMENT OR INSTRUMENT COVERING ALL OR ANY PART OF THE COLLATERAL IS ON FILE OR
OF RECORD IN ANY JURISDICTION IN WHICH SUCH FILING OR RECORDING WOULD BE
EFFECTIVE TO PERFECT A LIEN ON SUCH COLLATERAL.  THE COLLATERAL IS NOT IN THE
POSSESSION OR CONTROL OF ANY PERSON ASSERTING ANY CLAIM THERETO OR SECURITY
INTEREST THEREIN, EXCEPT THAT BENEFICIARY OR ITS NOMINEE, CUSTODIAN OR A
SECURITIES INTERMEDIARY ACTING ON ITS BEHALF MAY HAVE POSSESSION AND/OR CONTROL
OF THE COLLATERAL AS CONTEMPLATED HEREBY.  THIS SECURITY INSTRUMENT, WHEN
PROPERLY RECORDED IN THE APPROPRIATE RECORDS, WILL CREATE (A) A VALID, PERFECTED
FIRST PRIORITY LIEN ON THE PROPERTY, SUBJECT ONLY TO PERMITTED ENCUMBRANCES AND
(B) A VALID PERFECTED FIRST PRIORITY SECURITY INTEREST IN AND TO, AND A VALID
PERFECTED FIRST PRIORITY COLLATERAL ASSIGNMENT OF, ALL COLLATERAL, ALL IN
ACCORDANCE WITH THE TERMS HEREOF AND THEREOF, IN EACH CASE SUBJECT ONLY TO ANY
APPLICABLE PERMITTED ENCUMBRANCES.  THERE ARE NO CLAIMS FOR PAYMENT FOR WORK,
LABOR OR MATERIALS AFFECTING THE PROPERTY WHICH ARE PAST DUE AND ARE OR MAY
BECOME A LIEN PRIOR TO, OR OF EQUAL PRIORITY WITH, THE LIENS CREATED BY THIS
SECURITY INSTRUMENT UNLESS SUCH CLAIMS FOR PAYMENTS ARE BEING CONTESTED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS SECURITY INSTRUMENT.  TRUSTOR
IS NOT AND WILL NOT BECOME A PARTY TO OR OTHERWISE BE BOUND BY ANY AGREEMENT,
OTHER THAN THIS SECURITY INSTRUMENT, WHICH RESTRICTS IN ANY MANNER THE RIGHTS OF
BENEFICIARY OR ANY OTHER PRESENT OR FUTURE HOLDER OF THE COLLATERAL WITH RESPECT
THERETO.


SECTION 3.7.            NO CONSENTS OR OTHER FILINGS.  NO CONSENT OF ANY OTHER
PERSON (INCLUDING, WITHOUT LIMITATION, ANY MEMBER OR CREDITOR OF TRUSTOR OR ANY
OF ITS SUBSIDIARIES) AND NO ORDER,

8


--------------------------------------------------------------------------------



CONSENT, APPROVAL, LICENSE, AUTHORIZATION OR VALIDATION OF, OR FILING, RECORDING
OR REGISTRATION WITH, OR EXEMPTION BY ANY GOVERNMENTAL AUTHORITY IS REQUIRED TO
BE OBTAINED BY TRUSTOR IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE
OF THIS SECURITY INSTRUMENT, OR TO PERFECT OR MAINTAIN THE PERFECTION AND
INTENDED PRIORITY OF THE LIENS AND SECURITY INTERESTS OF THIS SECURITY
INSTRUMENT, EXCEPT FOR (A) ANY SUCH ORDER, CONSENT, APPROVAL, LICENSE OR
AUTHORIZATION WHICH HAS BEEN OBTAINED PRIOR TO THE DATE HEREOF, (B) RECORDATION
OF THIS SECURITY INSTRUMENT IN THE CLARK COUNTY RECORDER’S OFFICE AND (C) FILING
OF A UCC-1 FINANCING STATEMENT WITH THE OFFICE OF THE SECRETARY OF STATE OF THE
STATE OF DELAWARE.  NO SUCH ORDER, CONSENT, APPROVAL, LICENSE, AUTHORIZATION,
VALIDATION, FILING, RECORDING, REGISTRATION OR EXEMPTION IS REQUIRED TO BE
OBTAINED BY TRUSTOR IN CONNECTION WITH THE EXERCISE OF THE RIGHTS AND REMEDIES
OF BENEFICIARY PURSUANT TO THIS SECURITY INSTRUMENT, EXCEPT AS MAY BE REQUIRED
IN CONNECTION WITH THE DISPOSITION OF THE COLLATERAL BY LAWS AFFECTING THE
OFFERING AND SALE OF SECURITIES GENERALLY.


SECTION 3.8.            EXAMINATION OF BOOKS AND RECORDS.  WITH RESPECT TO THE
BOOKS AND RECORDS OF TRUSTOR, BENEFICIARY SHALL HAVE THE RIGHTS SET FORTH IN
SECTION 5.2.11(E) OF THE LOAN AGREEMENT.


ARTICLE IV.
OBLIGATIONS AND RELIANCES


SECTION 4.1.            RELATIONSHIP OF TRUSTOR AND BENEFICIARY.  THE
RELATIONSHIP BETWEEN TRUSTOR AND BENEFICIARY IS SOLELY THAT OF DEBTOR AND
CREDITOR, AND BENEFICIARY HAS NO FIDUCIARY OR OTHER SPECIAL RELATIONSHIP WITH
TRUSTOR, AND NO TERM OR CONDITION OF THE LOAN AGREEMENT, THE NOTE, THIS SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED SO AS TO DEEM THE
RELATIONSHIP BETWEEN TRUSTOR AND BENEFICIARY TO BE OTHER THAN THAT OF DEBTOR AND
CREDITOR.


SECTION 4.2.            NO RELIANCE ON BENEFICIARY.  THE GENERAL PARTNERS,
MEMBERS, PRINCIPALS AND (IF TRUSTOR IS A TRUST) BENEFICIAL OWNERS OF TRUSTOR ARE
EXPERIENCED IN THE OWNERSHIP AND OPERATION OF PROPERTIES SIMILAR TO THE
PROPERTY, AND TRUSTOR AND BENEFICIARY ARE RELYING SOLELY UPON SUCH EXPERTISE AND
BUSINESS PLAN IN CONNECTION WITH THE OWNERSHIP AND OPERATION OF THE PROPERTY. 
TRUSTOR IS NOT RELYING ON BENEFICIARY’S EXPERTISE, BUSINESS ACUMEN OR ADVICE IN
CONNECTION WITH THE PROPERTY.


SECTION 4.3.            NO BENEFICIARY OBLIGATIONS.  (A)  NOTWITHSTANDING THE
PROVISIONS OF SECTION 1.1(H) AND SECTION 1.1(N) OR SECTION 1.2, BENEFICIARY IS
NOT UNDERTAKING THE PERFORMANCE OF (I) ANY OBLIGATIONS UNDER THE LEASES OR (II)
ANY OBLIGATIONS WITH RESPECT TO SUCH AGREEMENTS, CONTRACTS, CERTIFICATES,
INSTRUMENTS, FRANCHISES, PERMITS, TRADEMARKS, LICENSES AND OTHER DOCUMENTS.


(B)           BY ACCEPTING OR APPROVING ANYTHING REQUIRED TO BE OBSERVED,
PERFORMED OR FULFILLED OR TO BE GIVEN TO BENEFICIARY PURSUANT TO THIS SECURITY
INSTRUMENT, BENEFICIARY SHALL NOT BE DEEMED TO HAVE WARRANTED, CONSENTED TO, OR
AFFIRMED THE SUFFICIENCY, THE LEGALITY OR EFFECTIVENESS OF SAME, AND SUCH
ACCEPTANCE OR APPROVAL THEREOF SHALL NOT CONSTITUTE ANY WARRANTY OR AFFIRMATION
WITH RESPECT THERETO BY BENEFICIARY.


SECTION 4.4.            LIENS ABSOLUTE.  ALL RIGHTS OF BENEFICIARY, ALL LIENS
AND SECURITY INTERESTS HEREUNDER AND ALL OBLIGATIONS OF TRUSTOR OR BORROWER
HEREUNDER ARE UNCONDITIONAL AND ABSOLUTE

9


--------------------------------------------------------------------------------



AND INDEPENDENT AND SEPARATE FROM ANY OTHER SECURITY FOR OR GUARANTY OF THE
OBLIGATIONS, WHETHER EXECUTED BY TRUSTOR OR ANY OTHER PERSON.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE OBLIGATIONS OF TRUSTOR HEREUNDER SHALL NOT
BE RELEASED, DISCHARGED OR OTHERWISE AFFECTED OR IMPAIRED BY:


(A)           ANY EXTENSION, RENEWAL, SETTLEMENT, COMPROMISE, ACCELERATION,
WAIVER OR RELEASE IN RESPECT OF ANY OBLIGATION OF TRUSTOR UNDER ANY LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR INSTRUMENT EVIDENCING OR SECURING ANY
OBLIGATION, BY OPERATION OF LAW OR OTHERWISE;


(B)           ANY CHANGE IN THE MANNER, PLACE, TIME OR TERMS OF PAYMENT OF ANY
OBLIGATION OR ANY OTHER AMENDMENT, SUPPLEMENT OR MODIFICATION TO ANY LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR INSTRUMENT EVIDENCING OR SECURING ANY
OBLIGATION;


(C)           ANY RELEASE, NON-PERFECTION OR INVALIDITY OF ANY DIRECT OR
INDIRECT SECURITY FOR ANY OBLIGATION, ANY SALE, EXCHANGE, SURRENDER, REALIZATION
UPON, OFFSET AGAINST OR OTHER ACTION IN RESPECT OF ANY DIRECT OR INDIRECT
SECURITY FOR ANY OBLIGATION OR ANY RELEASE OF ANY OTHER OBLIGOR IN RESPECT OF
ANY OBLIGATION;


(D)           ANY CHANGE IN THE EXISTENCE, STRUCTURE OR OWNERSHIP OF TRUSTOR,
BORROWER, ANY GUARANTOR OR ANY OTHER PERSON, OR ANY INSOLVENCY, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, READJUSTMENT, COMPOSITION, LIQUIDATION OR OTHER
SIMILAR PROCEEDING AFFECTING TRUSTOR, ANY GUARANTOR OR ANY OTHER PERSON, OR
THEIR ASSETS OR ANY RESULTING DISALLOWANCE, RELEASE OR DISCHARGE OF ALL OR ANY
PORTION OF ANY OBLIGATION;


(E)           THE EXISTENCE OF ANY CLAIM, SET-OFF OR OTHER RIGHT WHICH TRUSTOR,
BORROWER, ANY GUARANTOR OR ANY OTHER PERSON, MAY HAVE AT ANY TIME AGAINST
BENEFICIARY OR ANY OTHER PERSON, WHETHER IN CONNECTION HEREWITH OR ANY UNRELATED
TRANSACTION; PROVIDED, THAT NOTHING HEREIN SHALL PREVENT THE ASSERTION OF ANY
SUCH CLAIM BY SEPARATE SUIT OR COMPULSORY COUNTERCLAIM;


(F)            ANY INVALIDITY OR UNENFORCEABILITY RELATING TO OR AGAINST
TRUSTOR, BORROWER, ANY GUARANTOR OR ANY OTHER PERSON, FOR ANY REASON OF ANY LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR INSTRUMENT EVIDENCING OR SECURING ANY
OBLIGATION OR ANY PROVISION OF APPLICABLE LAW OR REGULATION PURPORTING TO
PROHIBIT THE PAYMENT BY TRUSTOR, BORROWER, ANY GUARANTOR OR ANY OTHER PERSON, OF
ANY OBLIGATION;


(G)           ANY FAILURE BY BENEFICIARY: (I) TO FILE OR ENFORCE A CLAIM AGAINST
TRUSTOR, BORROWER, ANY GUARANTOR OR ANY OTHER PERSON, OR ITS ESTATE (IN A
BANKRUPTCY OR OTHER PROCEEDING); (II) TO GIVE NOTICE OF THE EXISTENCE, CREATION
OR INCURRENCE BY TRUSTOR OR BORROWER OF ANY NEW OR ADDITIONAL INDEBTEDNESS OR
OBLIGATION UNDER OR WITH RESPECT TO THE OBLIGATIONS; (III) TO COMMENCE ANY
ACTION AGAINST TRUSTOR, BORROWER, ANY GUARANTOR OR ANY OTHER PERSON; (IV) TO
DISCLOSE TO TRUSTOR, BORROWER, ANY GUARANTOR OR ANY OTHER PERSON, ANY FACTS
WHICH SUCH BENEFICIARY MAY NOW OR HEREAFTER KNOW WITH REGARD TO TRUSTOR; OR (V)
TO PROCEED WITH DUE DILIGENCE IN THE COLLECTION, PROTECTION OR REALIZATION UPON
ANY COLLATERAL SECURING THE OBLIGATIONS;


(H)           ANY DIRECTION AS TO APPLICATION OF PAYMENT BY TRUSTOR OR ANY OTHER
PERSON;

10


--------------------------------------------------------------------------------



(I)            ANY SUBORDINATION BY BENEFICIARY OF THE PAYMENT OF ANY OBLIGATION
TO THE PAYMENT OF ANY OTHER LIABILITY (WHETHER MATURED OR UNMATURED) OF TRUSTOR
TO ITS CREDITORS;


(J)            ANY ACT OR FAILURE TO ACT BY BENEFICIARY UNDER THIS SECURITY
INSTRUMENT OR OTHERWISE WHICH MAY DEPRIVE TRUSTOR, BORROWER, ANY GUARANTOR OR
ANY OTHER PERSON, OF ANY RIGHT TO SUBROGATION, CONTRIBUTION OR REIMBURSEMENT
AGAINST TRUSTOR OR ANY RIGHT TO RECOVER FULL INDEMNITY FOR ANY PAYMENTS MADE IN
RESPECT OF THE OBLIGATIONS; OR


(K)           ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND BY TRUSTOR
OR BENEFICIARY OR ANY OTHER PERSON OR ANY OTHER CIRCUMSTANCE WHATSOEVER WHICH
MIGHT, BUT FOR THE PROVISIONS OF THIS CLAUSE, CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OF TRUSTOR’S OBLIGATIONS HEREUNDER.

Trustor has irrevocably and unconditionally delivered this Security Instrument
to Beneficiary, and the failure by any other Person to sign this Security
Instrument or a pledge agreement similar to this Security Instrument or
otherwise shall not discharge the obligations of Trustor hereunder.


SECTION 4.5.            CONTINUING LIABILITY OF TRUSTOR.  THE SECURITY INTERESTS
ARE GRANTED AS SECURITY ONLY AND SHALL NOT SUBJECT BENEFICIARY TO, OR TRANSFER
OR IN ANY WAY AFFECT OR MODIFY, ANY OBLIGATION OR LIABILITY OF TRUSTOR WITH
RESPECT TO ANY OF THE COLLATERAL OR ANY TRANSACTION IN CONNECTION THEREWITH.


ARTICLE V.
FURTHER ASSURANCES


SECTION 5.1.            RECORDING OF SECURITY INSTRUMENT, ETC.  TRUSTOR
FORTHWITH UPON THE EXECUTION AND DELIVERY OF THIS SECURITY INSTRUMENT AND
THEREAFTER, FROM TIME TO TIME, WILL CAUSE THIS SECURITY INSTRUMENT AND ANY OF
THE OTHER LOAN DOCUMENTS CREATING A LIEN OR SECURITY INTEREST OR EVIDENCING THE
LIEN HEREOF UPON THE PROPERTY AND EACH INSTRUMENT OF FURTHER ASSURANCE TO BE
FILED, REGISTERED OR RECORDED IN SUCH MANNER AND IN SUCH PLACES AS MAY BE
REQUIRED BY ANY PRESENT OR FUTURE LAW IN ORDER TO PUBLISH NOTICE OF AND FULLY TO
PROTECT AND PERFECT THE LIEN OR SECURITY INTEREST HEREOF UPON, AND THE INTEREST
OF BENEFICIARY IN, THE PROPERTY.  TRUSTOR WILL PAY ALL TAXES, FILING,
REGISTRATION OR RECORDING FEES, AND ALL EXPENSES INCIDENT TO THE PREPARATION,
EXECUTION, ACKNOWLEDGMENT AND/OR RECORDING OF THIS SECURITY INSTRUMENT, ANY DEED
OF TRUST OR MORTGAGE SUPPLEMENTAL HERETO, ANY SECURITY INSTRUMENT WITH RESPECT
TO THE PROPERTY AND ANY INSTRUMENT OF FURTHER ASSURANCE, AND ANY MODIFICATION OR
AMENDMENT OF THE FOREGOING DOCUMENTS, AND ALL FEDERAL, STATE, COUNTY AND
MUNICIPAL TAXES, DUTIES, IMPOSTS, ASSESSMENTS AND CHARGES ARISING OUT OF OR IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS SECURITY INSTRUMENT, ANY DEED
OF TRUST OR MORTGAGE SUPPLEMENTAL HERETO, ANY SECURITY INSTRUMENT WITH RESPECT
TO THE PROPERTY OR ANY INSTRUMENT OF FURTHER ASSURANCE, AND ANY MODIFICATION OR
AMENDMENT OF THE FOREGOING DOCUMENTS, EXCEPT WHERE PROHIBITED BY LAW SO TO DO.


SECTION 5.2.            FURTHER ACTS, ETC.  TRUSTOR WILL, AT THE COST OF
TRUSTOR, AND WITHOUT EXPENSE TO BENEFICIARY, DO, EXECUTE, ACKNOWLEDGE AND
DELIVER ALL FURTHER ACTS, DEEDS, CONVEYANCES, DEEDS OF TRUST, MORTGAGES,
ASSIGNMENTS, NOTICES OF ASSIGNMENTS, TRANSFERS AND ASSURANCES AS BENEFICIARY
SHALL, FROM TIME TO TIME, REASONABLY REQUIRE, FOR THE BETTER ASSURING,
CONVEYING, ASSIGNING,

11


--------------------------------------------------------------------------------



TRANSFERRING, AND CONFIRMING UNTO BENEFICIARY THE PROPERTY AND RIGHTS HEREBY
MORTGAGED, DEEDED, GRANTED, BARGAINED, SOLD, CONVEYED, CONFIRMED, PLEDGED,
ASSIGNED, WARRANTED AND TRANSFERRED OR INTENDED NOW OR HEREAFTER SO TO BE, OR
WHICH TRUSTOR MAY BE OR MAY HEREAFTER BECOME BOUND TO CONVEY OR ASSIGN TO
BENEFICIARY, OR FOR CARRYING OUT THE INTENTION OR FACILITATING THE PERFORMANCE
OF THE TERMS OF THIS SECURITY INSTRUMENT OR FOR FILING, REGISTERING OR RECORDING
THIS SECURITY INSTRUMENT, OR FOR COMPLYING WITH ALL LEGAL REQUIREMENTS.  TRUSTOR
WILL, FROM TIME TO TIME AT ITS EXPENSE AT THE REASONABLE REQUEST OF BENEFICIARY
AND IN SUCH MANNER AND FORM AS BENEFICIARY MAY REQUIRE, EXECUTE, DELIVER, FILE
AND RECORD ANY FINANCING STATEMENT, SPECIFIC ASSIGNMENT, INSTRUMENT, DOCUMENT,
AGREEMENT OR OTHER PAPER AND TAKE ANY OTHER ACTION (INCLUDING, WITHOUT
LIMITATION, ANY FILINGS OF FINANCING OR CONTINUATION STATEMENTS UNDER THE UCC OR
THE UNIFORM COMMERCIAL CODE OF THE STATES OF DELAWARE AND NEVADA) THAT FROM TIME
TO TIME MAY BE NECESSARY OR DESIRABLE, OR THAT BENEFICIARY MAY REQUEST, IN ORDER
TO CREATE, PRESERVE, PERFECT, CONFIRM OR VALIDATE THE SECURITY INTERESTS OR TO
ENABLE BENEFICIARY TO OBTAIN THE FULL BENEFIT OF THIS SECURITY INSTRUMENT OR TO
EXERCISE AND ENFORCE  ANY OF ITS RIGHTS, POWERS AND REMEDIES CREATED HEREUNDER
OR UNDER APPLICABLE LAW WITH RESPECT TO ANY OF THE COLLATERAL.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRUSTOR HEREBY AUTHORIZES BENEFICIARY TO FILE, IN
THE NAME OF TRUSTOR OR OTHERWISE AND WITHOUT THE SIGNATURE OR OTHER SEPARATE
AUTHORIZATION OR AUTHENTICATION OF TRUSTOR APPEARING THEREON, SUCH FINANCING
STATEMENTS OR CONTINUATION STATEMENTS AS BENEFICIARY IN ITS SOLE DISCRETION MAY
DEEM NECESSARY OR APPROPRIATE TO PERFECT OR MAINTAIN THE PERFECTION OF THE
SECURITY INTERESTS.  TRUSTOR AGREES THAT A CARBON, PHOTOGRAPHIC, PHOTOSTATIC OR
OTHER REPRODUCTION OF THIS SECURITY INSTRUMENT IS SUFFICIENT AS A FINANCING
STATEMENT.  TRUSTOR ALSO AGREES THAT ANY FINANCING STATEMENTS OR CONTINUATION
STATEMENTS MAY DESCRIBE THE COLLATERAL AS “ALL ASSETS” OR “ALL PERSONAL
PROPERTY” OR WORDS TO SIMILAR EFFECT AND WHICH MAY BE FILED IN NEVADA, DELAWARE
OR OTHER JURISDICTIONS AS BENEFICIARY IN ITS SOLE DISCRETION MAY DEEM NECESSARY
OR APPROPRIATE TO PERFECT OR MAINTAIN THE PERFECTION OF THE SECURITY INTERESTS. 
TRUSTOR SHALL PAY THE COSTS OF, OR INCIDENTAL TO, ANY RECORDING OR FILING OF ANY
SUCH FINANCING OR CONTINUATION STATEMENTS.


SECTION 5.3.            CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP
LAWS.  (A)  IF ANY LAW IS ENACTED OR ADOPTED OR AMENDED AFTER THE DATE OF THIS
SECURITY INSTRUMENT WHICH DEDUCTS THE DEBT FROM THE VALUE OF THE PROPERTY FOR
THE PURPOSE OF REAL ESTATE TAXATION OR WHICH IMPOSES A TAX, EITHER DIRECTLY OR
INDIRECTLY, ON THE DEBT OR BENEFICIARY’S INTEREST IN THE PROPERTY IN SUBSTITUTE
FOR REAL PROPERTY TAXATION, TRUSTOR WILL PAY THE TAX, WITH INTEREST AND
PENALTIES THEREON, IF ANY.  IF BENEFICIARY IS ADVISED BY COMPETENT COUNSEL
CHOSEN BY IT THAT THE PAYMENT OF TAX BY TRUSTOR WOULD BE UNLAWFUL OR TAXABLE TO
BENEFICIARY OR UNENFORCEABLE OR PROVIDE THE BASIS FOR A DEFENSE OF USURY THEN
BENEFICIARY SHALL HAVE THE OPTION BY WRITTEN NOTICE OF NOT LESS THAN 120 DAYS TO
DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE.


(B)           TRUSTOR WILL NOT CLAIM OR DEMAND OR BE ENTITLED TO ANY CREDIT OR
CREDITS ON ACCOUNT OF THE DEBT FOR ANY PART OF THE TAXES OR OTHER CHARGES
ASSESSED AGAINST THE PROPERTY, OR ANY PART THEREOF, AND NO DEDUCTION SHALL
OTHERWISE BE MADE OR CLAIMED FROM THE ASSESSED VALUE OF THE PROPERTY, OR ANY
PART THEREOF, FOR REAL ESTATE TAX PURPOSES BY REASON OF THIS SECURITY INSTRUMENT
OR THE DEBT.  IF SUCH CLAIM, CREDIT OR DEDUCTION SHALL BE REQUIRED BY LAW,
BENEFICIARY SHALL HAVE THE OPTION, BY WRITTEN NOTICE OF NOT LESS THAN 120 DAYS,
TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE.


(C)           IF AT ANY TIME THE UNITED STATES OF AMERICA, ANY STATE THEREOF OR
ANY SUBDIVISION OF ANY SUCH STATE SHALL REQUIRE REVENUE OR OTHER STAMPS TO BE
AFFIXED TO THE NOTE, THIS

12


--------------------------------------------------------------------------------



SECURITY INSTRUMENT, OR ANY OF THE OTHER LOAN DOCUMENTS OR IMPOSE ANY OTHER TAX
OR CHARGE ON THE SAME, TRUSTOR WILL PAY FOR THE SAME, WITH INTEREST AND
PENALTIES THEREON, IF ANY.


SECTION 5.4.            SEVERING OF MORTGAGE.  THIS SECURITY INSTRUMENT AND THE
NOTE SHALL, AT ANY TIME UNTIL THE SAME SHALL BE FULLY PAID AND SATISFIED, AT THE
SOLE ELECTION OF BENEFICIARY, BE SEVERED, SPLIT OR DIVIDED INTO TWO OR MORE
NOTES AND TWO OR MORE SECURITY INSTRUMENTS IN SUCH DENOMINATIONS AS BENEFICIARY
SHALL DETERMINE IN ITS SOLE DISCRETION, EACH OF WHICH SHALL COVER ALL OR A
PORTION OF THE PROPERTY TO BE MORE PARTICULARLY DESCRIBED THEREIN.  TO THAT END,
TRUSTOR, UPON WRITTEN REQUEST OF BENEFICIARY, AT TRUSTOR’S COST AND EXPENSE,
SHALL EXECUTE, ACKNOWLEDGE AND DELIVER, OR CAUSE TO BE EXECUTED, ACKNOWLEDGED
AND DELIVERED BY THE THEN OWNER OF THE PROPERTY, TO BENEFICIARY AND/OR ITS
DESIGNEE OR DESIGNEES, SUBSTITUTE NOTES AND SECURITY INSTRUMENTS IN SUCH
PRINCIPAL AMOUNTS, AGGREGATING NOT MORE THAN THE THEN UNPAID PRINCIPAL AMOUNT OF
THIS SECURITY INSTRUMENT, (PROVIDED THAT THE SEVERANCE OF SUCH INSTRUMENTS SHALL
NOT MODIFY OR AMEND ANY MATERIAL ECONOMIC TERM OF THE LOAN) AND CONTAINING
TERMS, PROVISIONS AND CLAUSES SUBSTANTIALLY IDENTICAL TO THOSE CONTAINED HEREIN
AND IN THE NOTE, AND SUCH OTHER DOCUMENTS AND INSTRUMENTS AS MAY BE REQUIRED BY
BENEFICIARY.


ARTICLE VI.
DUE ON SALE/ENCUMBRANCE


SECTION 6.1.            BENEFICIARY RELIANCE.  TRUSTOR ACKNOWLEDGES THAT
BENEFICIARY HAS EXAMINED AND RELIED ON THE EXPERIENCE OF TRUSTOR AND ITS GENERAL
PARTNERS, MEMBERS, PRINCIPALS AND (IF TRUSTOR IS A TRUST) BENEFICIAL OWNERS IN
OWNING AND OPERATING PROPERTIES SUCH AS THE PROPERTY IN AGREEING TO MAKE THE
LOAN, AND WILL CONTINUE TO RELY ON TRUSTOR’S OWNERSHIP OF THE PROPERTY AS A
MEANS OF MAINTAINING THE VALUE OF THE PROPERTY AS SECURITY FOR REPAYMENT OF THE
DEBT AND THE PERFORMANCE OF THE OTHER OBLIGATIONS.  TRUSTOR ACKNOWLEDGES THAT
BENEFICIARY HAS A VALID INTEREST IN MAINTAINING THE VALUE OF THE PROPERTY SO AS
TO ENSURE THAT, SHOULD TRUSTOR DEFAULT IN THE REPAYMENT OF THE DEBT OR THE
PERFORMANCE OF THE OTHER OBLIGATIONS, BENEFICIARY CAN RECOVER THE DEBT BY A SALE
OF THE PROPERTY.


SECTION 6.2.            NO SALE/ENCUMBRANCE.  NEITHER TRUSTOR NOR ANY RESTRICTED
PARTY SHALL CAUSE, PERMIT OR SUFFER ANY TRANSFER TO OCCUR OTHER THAN AS
EXPRESSLY PERMITTED PURSUANT TO THE TERMS OF THE LOAN AGREEMENT.


ARTICLE VII.
RIGHTS AND REMEDIES UPON DEFAULT


SECTION 7.1.            REMEDIES.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, TRUSTOR AGREES THAT BENEFICIARY MAY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND,
AS IT DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST TRUSTOR AND IN
AND TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING ACTIONS, EACH
OF WHICH MAY BE PURSUED CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH
ORDER AS BENEFICIARY MAY DETERMINE, IN ITS SOLE DISCRETION, WITHOUT IMPAIRING OR
OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF BENEFICIARY:


(A)           INSTITUTE PROCEEDINGS, JUDICIAL OR OTHERWISE, FOR THE COMPLETE
FORECLOSURE OF THIS SECURITY INSTRUMENT UNDER ANY APPLICABLE PROVISION OF LAW,
IN WHICH CASE THE PROPERTY OR ANY

13


--------------------------------------------------------------------------------



INTEREST THEREIN MAY BE SOLD FOR CASH OR UPON CREDIT IN ONE OR MORE PARCELS OR
IN SEVERAL INTERESTS OR PORTIONS AND IN ANY ORDER OR MANNER;


(B)           WITH OR WITHOUT ENTRY, TO THE EXTENT PERMITTED AND PURSUANT TO THE
PROCEDURES PROVIDED BY APPLICABLE LAW, INSTITUTE PROCEEDINGS FOR THE PARTIAL
FORECLOSURE OF THIS SECURITY INSTRUMENT FOR THE PORTION OF THE DEBT THEN DUE AND
PAYABLE, SUBJECT TO THE CONTINUING LIEN AND SECURITY INTEREST OF THIS SECURITY
INSTRUMENT FOR THE BALANCE OF THE DEBT NOT THEN DUE, UNIMPAIRED AND WITHOUT LOSS
OF PRIORITY;


(C)           SELL FOR CASH OR UPON CREDIT THE PROPERTY OR ANY PART THEREOF AND
ALL ESTATE, CLAIM, DEMAND, RIGHT, TITLE AND INTEREST OF TRUSTOR THEREIN AND
RIGHTS OF REDEMPTION THEREOF, PURSUANT TO POWER OF SALE OR OTHERWISE, AT ONE OR
MORE SALES, AS AN ENTIRETY OR IN PARCELS, AT SUCH TIME AND PLACE, UPON SUCH
TERMS AND AFTER SUCH NOTICE THEREOF AS MAY BE REQUIRED OR PERMITTED BY LAW;


(D)           INSTITUTE ACTIONS, SUITS OR PROCEEDINGS (I) IN EQUITY FOR THE
SPECIFIC PERFORMANCE OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED HEREIN,
OR (II) AS BENEFICIARY OTHERWISE MAY DEEM APPROPRIATE TO PROTECT AND ENFORCE THE
RIGHTS VESTED IN BENEFICIARY BY THIS SECURITY INSTRUMENT;


(E)           RECOVER JUDGMENT ON THE NOTE EITHER BEFORE, DURING OR AFTER ANY
PROCEEDINGS FOR THE ENFORCEMENT OF THIS SECURITY INSTRUMENT OR THE OTHER LOAN
DOCUMENTS;


(F)            APPLY FOR THE APPOINTMENT OF A RECEIVER, TRUSTEE, LIQUIDATOR OR
CONSERVATOR OF THE PROPERTY, WITHOUT NOTICE AND WITHOUT REGARD FOR THE ADEQUACY
OF THE SECURITY FOR THE DEBT AND WITHOUT REGARD FOR THE SOLVENCY OF TRUSTOR,
BORROWER, ANY GUARANTOR, INDEMNITOR WITH RESPECT TO THE LOAN OR OF ANY PERSON
LIABLE FOR THE PAYMENT OF THE DEBT;


(G)           THE LICENSE GRANTED TO TRUSTOR UNDER SECTION 1.2 SHALL BE
AUTOMATICALLY REVOKED, AND, SUBJECT TO ANY APPLICABLE LEGAL REQUIREMENTS,
BENEFICIARY MAY ENTER INTO OR UPON THE PROPERTY, EITHER PERSONALLY OR BY ITS
AGENTS, NOMINEES OR ATTORNEYS AND DISPOSSESS TRUSTOR AND ITS AGENTS AND SERVANTS
THEREFROM, WITHOUT LIABILITY FOR TRESPASS, DAMAGES OR OTHERWISE AND EXCLUDE
TRUSTOR AND ITS AGENTS OR SERVANTS WHOLLY THEREFROM, AND TAKE POSSESSION OF ALL
BOOKS, RECORDS AND ACCOUNTS RELATING THERETO AND TRUSTOR AGREES TO SURRENDER
POSSESSION OF THE PROPERTY AND OF SUCH BOOKS, RECORDS AND ACCOUNTS TO
BENEFICIARY UPON DEMAND, AND THEREUPON BENEFICIARY MAY (I) USE, OPERATE, MANAGE,
CONTROL, INSURE, MAINTAIN, REPAIR, RESTORE AND OTHERWISE DEAL WITH ALL AND EVERY
PART OF THE PROPERTY AND CONDUCT THE BUSINESS THEREAT; (II) COMPLETE ANY
CONSTRUCTION ON THE PROPERTY IN SUCH MANNER AND FORM AS BENEFICIARY DEEMS
ADVISABLE; (III) MAKE ALTERATIONS, ADDITIONS, RENEWALS, REPLACEMENTS AND
IMPROVEMENTS TO OR ON THE PROPERTY; (IV) EXERCISE ALL RIGHTS AND POWERS OF
TRUSTOR WITH RESPECT TO THE PROPERTY, WHETHER IN THE NAME OF TRUSTOR OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO MAKE, CANCEL, ENFORCE OR
MODIFY LEASES, OBTAIN AND EVICT TENANTS, AND DEMAND, SUE FOR, COLLECT AND
RECEIVE ALL RENTS; (V) REQUIRE TRUSTOR TO PAY MONTHLY IN ADVANCE TO BENEFICIARY,
OR ANY RECEIVER APPOINTED TO COLLECT RENTS, THE FAIR AND REASONABLE RENTAL VALUE
FOR THE USE AND OCCUPATION OF SUCH PART OF THE PROPERTY AS MAY BE OCCUPIED BY
TRUSTOR; (VI) REQUIRE TRUSTOR TO VACATE AND SURRENDER POSSESSION OF THE PROPERTY
TO BENEFICIARY OR TO SUCH RECEIVER AND, IN DEFAULT THEREOF, TRUSTOR MAY BE
EVICTED BY SUMMARY PROCEEDINGS OR OTHERWISE; AND (VII) APPLY THE RECEIPTS FROM
THE PROPERTY TO THE PAYMENT OF THE

14


--------------------------------------------------------------------------------



DEBT, IN SUCH ORDER, PRIORITY AND PROPORTIONS AS BENEFICIARY SHALL DEEM
APPROPRIATE IN ITS SOLE DISCRETION AFTER DEDUCTING THEREFROM ALL EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION WITH THE AFORESAID
OPERATIONS AND ALL AMOUNTS NECESSARY TO PAY THE TAXES, OTHER CHARGES, INSURANCE
PREMIUMS AND OTHER EXPENSES IN CONNECTION WITH THE PROPERTY, AS WELL AS JUST AND
REASONABLE COMPENSATION FOR THE SERVICES OF BENEFICIARY, ITS COUNSEL, AGENTS AND
EMPLOYEES;


(H)           EXERCISE ANY AND ALL RIGHTS AND REMEDIES GRANTED TO A SECURED
PARTY UPON DEFAULT UNDER THE UNIFORM COMMERCIAL CODE, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING: (I) THE RIGHT TO TAKE POSSESSION OF
THE FIXTURES, THE EQUIPMENT, THE PERSONAL PROPERTY, ANY OTHER COLLATERAL OR ANY
PART THEREOF, AND TO TAKE SUCH OTHER MEASURES AS BENEFICIARY MAY DEEM NECESSARY
FOR THE CARE, PROTECTION AND PRESERVATION OF THE FIXTURES, THE EQUIPMENT, THE
PERSONAL PROPERTY, ANY OTHER COLLATERAL OR ANY PART THEREOF AND (II) REQUEST
TRUSTOR AT ITS EXPENSE TO ASSEMBLE THE FIXTURES, THE EQUIPMENT, THE PERSONAL
PROPERTY, ANY OTHER COLLATERAL OR ANY PART THEREOF AND MAKE IT AVAILABLE TO
BENEFICIARY AT A CONVENIENT PLACE ACCEPTABLE TO BENEFICIARY;


(I)            PURSUE SUCH OTHER REMEDIES AS BENEFICIARY MAY HAVE UNDER
APPLICABLE LAW;


(J)            APPLY THE UNDISBURSED BALANCE OF ANY NET PROCEEDS DEFICIENCY
DEPOSIT, TOGETHER WITH INTEREST THEREON, TO THE PAYMENT OF THE DEBT IN SUCH
ORDER, PRIORITY AND PROPORTIONS AS BENEFICIARY SHALL DEEM TO BE APPROPRIATE IN
ITS DISCRETION; OR


(K)           COLLECT, RECEIVE, APPROPRIATE AND REALIZE UPON THE COLLATERAL
AND/OR SELL, ASSIGN, GIVE AN OPTION OR OPTIONS TO PURCHASE OR OTHERWISE DISPOSE
OF AND DELIVER THE COLLATERAL (OR CONTRACT TO DO SO) OR ANY PART THEREOF IN ONE
OR MORE PARCELS (WHICH NEED NOT BE IN ROUND LOTS) AT PUBLIC OR PRIVATE SALE OR
AT BROKER’S BOARD OR ON ANY SECURITIES EXCHANGE, AT ANY OFFICE OF BENEFICIARY OR
ELSEWHERE IN SUCH MANNER AS IS COMMERCIALLY REASONABLE AND AS BENEFICIARY MAY
DEEM BEST, FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF ANY
CREDIT RISK AND AT SUCH PRICE OR PRICES AS BENEFICIARY MAY DEEM SATISFACTORY. 
BENEFICIARY SHALL GIVE TRUSTOR NOT LESS THAN 10 DAYS’ PRIOR NOTICE OF THE TIME
AND PLACE OF ANY SALE OR OTHER INTENDED DISPOSITION OF ANY OF THE COLLATERAL,
EXCEPT ANY COLLATERAL WHICH THREATENS TO DECLINE SPEEDILY IN VALUE OR IS OF A
TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET.  ANY SUCH NOTICE SHALL (I) IN THE
CASE OF A PUBLIC SALE, STATE THE TIME AND PLACE FIXED FOR SUCH SALE, (II) IN THE
CASE OF A SALE AT A BROKER’S BOARD OR ON A SECURITIES EXCHANGE, STATE THE BOARD
OR EXCHANGE AT WHICH SUCH SALE IS TO BE MADE AND THE DAY ON WHICH THE
COLLATERAL, OR THE PORTION THEREOF BEING SOLD, WILL FIRST BE OFFERED FOR SALE,
(III) IN THE CASE OF A PRIVATE SALE, STATE THE DAY AFTER WHICH SUCH SALE MAY BE
CONSUMMATED, (IV) CONTAIN THE INFORMATION SPECIFIED IN SECTION 9-613 OF THE UCC,
(V) BE AUTHENTICATED AND (VI) BE SENT TO THE PARTIES REQUIRED TO BE NOTIFIED
PURSUANT TO SECTION 9-611(C) OF THE UCC; PROVIDED, THAT IF BENEFICIARY FAILS TO
COMPLY WITH THIS SENTENCE IN ANY RESPECT, ITS LIABILITY FOR SUCH FAILURE SHALL
BE LIMITED TO THE LIABILITY (IF ANY) IMPOSED ON IT AS A MATTER OF LAW UNDER THE
UCC.  BENEFICIARY AND TRUSTOR AGREE THAT SUCH NOTICE CONSTITUTES REASONABLE
NOTIFICATION WITHIN THE MEANING OF SECTION 9-611 OF THE UCC.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, TRUSTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION WITH BENEFICIARY’S
TAKING POSSESSION OR DISPOSITION OF ANY OF THE COLLATERAL.  BENEFICIARY MAY BE
THE PURCHASER OF ANY OR ALL OF THE COLLATERAL SO SOLD AT ANY PUBLIC SALE (OR, IF
THE COLLATERAL IS OF A TYPE CUSTOMARILY SOLD IN A RECOGNIZED MARKET OR IS OF A
TYPE WHICH IS THE SUBJECT OF WIDELY DISTRIBUTED STANDARD PRICE QUOTATIONS, AT
ANY PRIVATE SALE).  TRUSTOR WILL EXECUTE AND DELIVER SUCH DOCUMENTS AND TAKE
SUCH OTHER ACTION AS BENEFICIARY DEEMS NECESSARY OR ADVISABLE IN ORDER THAT ANY
SUCH SALE MAY BE

15


--------------------------------------------------------------------------------



MADE IN COMPLIANCE WITH LAW.  UPON ANY SUCH SALE, BENEFICIARY SHALL HAVE THE
RIGHT TO DELIVER, ASSIGN AND TRANSFER TO THE PURCHASER THEREOF THE COLLATERAL SO
SOLD.  EACH PURCHASER AT ANY SUCH SALE SHALL HOLD THE COLLATERAL SO SOLD TO IT
ABSOLUTELY AND FREE FROM ANY CLAIM OR RIGHT OF WHATSOEVER KIND.  ANY SUCH PUBLIC
SALE SHALL BE HELD AT SUCH TIME OR TIMES WITHIN ORDINARY BANKERS HOURS AND AT
SUCH PLACE OR PLACES AS BENEFICIARY MAY FIX IN THE NOTICE OF SUCH SALE.  AT ANY
SUCH SALE, THE COLLATERAL MAY BE SOLD IN ONE LOT AS AN ENTIRETY OR IN SUCH
PARCELS, AS BENEFICIARY MAY DETERMINE.  BENEFICIARY SHALL NOT BE OBLIGATED TO
MAKE ANY SUCH SALE PURSUANT TO ANY SUCH NOTICE.  BENEFICIARY MAY, WITHOUT NOTICE
OR PUBLICATION, ADJOURN ANY PUBLIC OR PRIVATE SALE OR CAUSE THE SAME TO BE
ADJOURNED FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED FOR THE
SALE, AND SUCH SALE MAY BE MADE AT ANY TIME OR PLACE TO WHICH THE SAME MAY BE SO
ADJOURNED WITHOUT FURTHER NOTICE.  IN THE CASE OF ANY SALE OF ALL OR ANY PART OF
THE COLLATERAL ON CREDIT OR FOR FUTURE DELIVERY, THE COLLATERAL SO SOLD MAY BE
RETAINED BY BENEFICIARY UNTIL THE SELLING PRICE IS PAID BY THE PURCHASER
THEREOF, BUT BENEFICIARY SHALL NOT INCUR ANY LIABILITY IN CASE OF THE FAILURE OF
SUCH PURCHASER TO TAKE UP AND PAY FOR THE COLLATERAL SO SOLD AND, IN THE CASE OF
SUCH FAILURE, SUCH COLLATERAL MAY AGAIN BE SOLD UPON LIKE NOTICE.

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Security Instrument shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.


(L)            WITHOUT LIMITING THE FOREGOING, UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT, BENEFICIARY MAY DELIVER TO TRUSTEE WRITTEN DECLARATION OF DEFAULT
AND DEMAND FOR SALE AND OF WRITTEN NOTICE OF DEFAULT AND ELECTION TO SELL (IN
ACCORDANCE WITH NEVADA REVISED STATUTES 107.080) TO CAUSE THE PROPERTY TO BE
SOLD TO SATISFY THE OBLIGATIONS HEREOF, WHICH NOTICE TRUSTEE SHALL CAUSE TO BE
FILED FOR RECORD.  AFTER THE LAPSE OF SUCH TIME AS MAY THEN BE REQUIRED BY LAW
FOLLOWING THE RECORDATION OF SAID NOTICE OF BREACH AND ELECTION TO SELL, AND
NOTICE OF SALE HAVING BEEN GIVEN AS THEN REQUIRED BY LAW, TRUSTEE WITHOUT DEMAND
ON TRUSTOR, SHALL SELL THE PROPERTY AT THE TIME AND PLACE FIXED BY IT IN SAID
NOTICE, EITHER AS A WHOLE OR IN SEPARATE PARCELS, AND IN SUCH ORDER AS IT MAY
DETERMINE, AT PUBLIC AUCTION TO THE HIGHEST BIDDER, FOR CASH IN LAWFUL MONEY OF
THE UNITED STATES PAYABLE AT THE TIME OF SALE.  TRUSTEE MAY, FOR ANY CAUSE IT
DEEMS EXPEDIENT, POSTPONE THE SALE OF ALL OR ANY PORTION OF THE PROPERTY UNTIL
IT SHALL BE COMPLETED AND, IN EVERY CASE, NOTICE OF POSTPONEMENT SHALL BE GIVEN
BY PUBLIC ANNOUNCEMENT THEREOF AT THE TIME AND PLACE LAST APPOINTED FOR THE SALE
AND FROM TIME TO TIME THEREAFTER TRUSTEE MAY POSTPONE SUCH SALE BY PUBLIC
ANNOUNCEMENT AT THE TIME FIXED BY THE PRECEDING POSTPONEMENT.  TRUSTEE SHALL
EXECUTE AND DELIVER TO THE PURCHASER ITS TRUSTEE’S DEED CONVEYING THE PROPERTY
SO SOLD BUT WITHOUT ANY COVENANT OR WARRANTY, EXPRESS OR IMPLIED.  THE RECITALS
IN THE TRUSTEE’S DEED OF ANY MATTERS OR FACTS SHALL BE CONCLUSIVE PROOF OF THE
TRUTHFULNESS THEREOF.  ANY PERSON, INCLUDING BENEFICIARY, MAY BID AT THE SALE. 
AFTER DEDUCTING ALL COSTS, FEES AND EXPENSES OF THE TRUSTEE AND OF THIS TRUST,
INCLUDING THE COST OF ANY EVIDENCE OF TITLE PROCURED IN CONNECTION WITH SUCH
SALE, THE TRUSTEE SHALL APPLY THE PROCEEDS OF SALE IN THE MANNER PROVIDED IN NRS
40.462.


SECTION 7.2.            LIMITATION ON DUTY OF BENEFICIARY IN RESPECT OF
COLLATERAL.  BEYOND THE EXERCISE OF REASONABLE CARE IN THE CUSTODY THEREOF,
BENEFICIARY SHALL NOT HAVE ANY DUTY TO EXERCISE ANY RIGHTS OR TAKE ANY STEPS TO
PRESERVE THE RIGHTS OF TRUSTOR IN THE COLLATERAL IN BENEFICIARY’S POSSESSION OR
CONTROL OR IN THE POSSESSION OR CONTROL OF ANY AGENT OR BAILEE OR ANY INCOME
THEREON OR AS TO THE PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER
RIGHTS PERTAINING THERETO, NOR SHALL BENEFICIARY BE LIABLE TO TRUSTOR OR ANY
OTHER PERSON FOR FAILURE TO MEET ANY OBLIGATION

16


--------------------------------------------------------------------------------



IMPOSED BY SECTION 9-207 OF THE UCC OR ANY SUCCESSOR PROVISION.  WITHOUT
LIMITING THE FOREGOING, BENEFICIARY SHALL BE DEEMED TO HAVE EXERCISED REASONABLE
CARE IN THE CUSTODY AND PRESERVATION OF THE COLLATERAL IN ITS POSSESSION OR
CONTROL IF THE COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT
WHICH BENEFICIARY ACCORDS ITS OWN PROPERTY, AND (I) SHALL NOT BE LIABLE OR
RESPONSIBLE FOR ANY LOSS OR DAMAGE TO ANY OF THE COLLATERAL, OR FOR ANY
DIMINUTION IN THE VALUE THEREOF, BY REASON OF THE ACT OR OMISSION OF ANY AGENT
OR BAILEE SELECTED BY BENEFICIARY IN GOOD FAITH OR (II) SHALL NOT HAVE ANY DUTY
OR RESPONSIBILITY FOR ASCERTAINING OR TAKING ACTION WITH RESPECT TO CALLS,
CONVERSIONS, EXCHANGES, MATURITIES, TENDERS OR OTHER MATTERS RELATIVE TO ANY
COLLATERAL, WHETHER OR NOT BENEFICIARY HAS OR IS DEEMED TO HAVE KNOWLEDGE OF
SUCH MATTERS.


SECTION 7.3.            APPLICATION OF PROCEEDS.  UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT, THE PURCHASE MONEY, PROCEEDS AND AVAILS OF ANY DISPOSITION OF
THE PROPERTY, AND OR ANY PART THEREOF, OR ANY OTHER SUMS COLLECTED BY
BENEFICIARY PURSUANT TO THIS SECURITY INSTRUMENT MAY BE APPLIED BY BENEFICIARY
TO THE PAYMENT OF THE DEBT OR OTHER OBLIGATIONS IN SUCH PRIORITY AND PROPORTIONS
AS BENEFICIARY IN ITS DISCRETION SHALL DEEM PROPER.


SECTION 7.4.            RIGHT TO CURE DEFAULTS.  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT, BENEFICIARY MAY, BUT WITHOUT ANY
OBLIGATION TO DO SO AND WITHOUT NOTICE TO OR DEMAND ON TRUSTOR AND WITHOUT
RELEASING TRUSTOR FROM ANY OBLIGATION HEREUNDER, MAKE ANY PAYMENT OR DO ANY ACT
REQUIRED OF TRUSTOR HEREUNDER IN SUCH MANNER AND TO SUCH EXTENT AS BENEFICIARY
MAY DEEM NECESSARY TO PROTECT THE SECURITY HEREOF.  BENEFICIARY IS AUTHORIZED TO
ENTER UPON THE PROPERTY FOR SUCH PURPOSES, OR APPEAR IN, DEFEND, OR BRING ANY
ACTION OR PROCEEDING TO PROTECT ITS INTEREST IN THE PROPERTY OR TO FORECLOSE
THIS SECURITY INSTRUMENT OR COLLECT THE DEBT, AND THE COST AND EXPENSE THEREOF
(INCLUDING REASONABLE ATTORNEYS’ FEES TO THE EXTENT PERMITTED BY LAW), WITH
INTEREST AS PROVIDED IN THIS SECTION 7.4, SHALL CONSTITUTE A PORTION OF THE DEBT
AND SHALL BE DUE AND PAYABLE TO BENEFICIARY UPON DEMAND.  ALL SUCH COSTS AND
EXPENSES INCURRED BY BENEFICIARY IN REMEDYING SUCH EVENT OF DEFAULT OR SUCH
FAILED PAYMENT OR ACT OR IN APPEARING IN, DEFENDING, OR BRINGING ANY SUCH ACTION
OR PROCEEDING SHALL BEAR INTEREST AT THE DEFAULT RATE, FOR THE PERIOD AFTER SUCH
COST OR EXPENSE WAS INCURRED TO THE DATE OF PAYMENT TO BENEFICIARY.  ALL SUCH
COSTS AND EXPENSES INCURRED BY BENEFICIARY TOGETHER WITH INTEREST THEREON
CALCULATED AT THE DEFAULT RATE SHALL BE DEEMED TO CONSTITUTE A PORTION OF THE
DEBT AND BE SECURED BY THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND
SHALL BE IMMEDIATELY DUE AND PAYABLE UPON DEMAND BY BENEFICIARY THEREFOR.


SECTION 7.5.            ACTIONS AND PROCEEDINGS.  BENEFICIARY HAS THE RIGHT TO
APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE
PROPERTY AND TO BRING ANY ACTION OR PROCEEDING, IN THE NAME AND ON BEHALF OF
TRUSTOR, WHICH BENEFICIARY, IN ITS DISCRETION, DECIDES SHOULD BE BROUGHT TO
PROTECT ITS INTEREST IN THE PROPERTY.


SECTION 7.6.            OTHER RIGHTS, ETC.  (A)  THE FAILURE OF BENEFICIARY TO
INSIST UPON STRICT PERFORMANCE OF ANY TERM HEREOF SHALL NOT BE DEEMED TO BE A
WAIVER OF ANY TERM OF THIS SECURITY INSTRUMENT.  TRUSTOR SHALL NOT BE RELIEVED
OF TRUSTOR’S OBLIGATIONS HEREUNDER BY REASON OF (I) THE FAILURE OF BENEFICIARY
TO COMPLY WITH ANY REQUEST OF TRUSTOR, BORROWER OR ANY GUARANTOR OR INDEMNITOR
WITH RESPECT TO THE LOAN TO TAKE ANY ACTION TO FORECLOSE THIS SECURITY
INSTRUMENT OR OTHERWISE ENFORCE ANY OF THE PROVISIONS HEREOF OR OF THE NOTE OR
THE OTHER LOAN DOCUMENTS, (II) THE RELEASE, REGARDLESS OF CONSIDERATION, OF THE
WHOLE OR ANY PART OF THE PROPERTY, OR OF ANY PERSON LIABLE FOR THE DEBT OR ANY
PORTION THEREOF, OR (III) ANY AGREEMENT OR STIPULATION BY BENEFICIARY

17


--------------------------------------------------------------------------------



EXTENDING THE TIME OF PAYMENT OR OTHERWISE MODIFYING OR SUPPLEMENTING THE TERMS
OF THE NOTE, THIS SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS.


(B)           IT IS AGREED THAT THE RISK OF LOSS OR DAMAGE TO THE PROPERTY IS ON
TRUSTOR, AND BENEFICIARY SHALL HAVE NO LIABILITY WHATSOEVER FOR DECLINE IN VALUE
OF THE PROPERTY, FOR FAILURE TO MAINTAIN THE POLICIES, OR FOR FAILURE TO
DETERMINE WHETHER INSURANCE IN FORCE IS ADEQUATE AS TO THE AMOUNT OF RISKS
INSURED.  POSSESSION BY BENEFICIARY SHALL NOT BE DEEMED AN ELECTION OF JUDICIAL
RELIEF IF ANY SUCH POSSESSION IS REQUESTED OR OBTAINED WITH RESPECT TO ANY
PROPERTY OR COLLATERAL NOT IN BENEFICIARY’S POSSESSION.


(C)           BENEFICIARY MAY RESORT FOR THE PAYMENT OF THE DEBT TO ANY OTHER
SECURITY HELD BY BENEFICIARY IN SUCH ORDER AND MANNER AS BENEFICIARY, IN ITS
DISCRETION, MAY ELECT.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, BENEFICIARY
MAY TAKE ACTION TO RECOVER THE DEBT, OR ANY PORTION THEREOF, OR TO ENFORCE ANY
COVENANT HEREOF WITHOUT PREJUDICE TO THE RIGHT OF BENEFICIARY THEREAFTER TO
FORECLOSE THIS SECURITY INSTRUMENT.  THE RIGHTS OF BENEFICIARY UNDER THIS
SECURITY INSTRUMENT SHALL BE SEPARATE, DISTINCT AND CUMULATIVE AND NONE SHALL BE
GIVEN EFFECT TO THE EXCLUSION OF THE OTHERS.  NO ACT OF BENEFICIARY SHALL BE
CONSTRUED AS AN ELECTION TO PROCEED UNDER ANY ONE PROVISION HEREIN TO THE
EXCLUSION OF ANY OTHER PROVISION.  BENEFICIARY SHALL NOT BE LIMITED EXCLUSIVELY
TO THE RIGHTS AND REMEDIES HEREIN STATED BUT SHALL BE ENTITLED TO EVERY RIGHT
AND REMEDY NOW OR HEREAFTER AFFORDED AT LAW OR IN EQUITY.


SECTION 7.7.            RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. 
BENEFICIARY MAY RELEASE ANY PORTION OF THE PROPERTY FOR SUCH CONSIDERATION AS
BENEFICIARY MAY REQUIRE WITHOUT, AS TO THE REMAINDER OF THE PROPERTY, IN ANY WAY
IMPAIRING OR AFFECTING THE LIEN OR PRIORITY OF THIS SECURITY INSTRUMENT, OR
IMPROVING THE POSITION OF ANY SUBORDINATE LIENHOLDER WITH RESPECT THERETO,
EXCEPT TO THE EXTENT THAT THE OBLIGATIONS HEREUNDER SHALL HAVE BEEN REDUCED BY
THE ACTUAL MONETARY CONSIDERATION, IF ANY, RECEIVED BY BENEFICIARY FOR SUCH
RELEASE, AND MAY ACCEPT BY ASSIGNMENT, PLEDGE OR OTHERWISE ANY OTHER PROPERTY IN
PLACE THEREOF AS BENEFICIARY MAY REQUIRE WITHOUT BEING ACCOUNTABLE FOR SO DOING
TO ANY OTHER LIENHOLDER.  THIS SECURITY INSTRUMENT SHALL CONTINUE AS A LIEN AND
SECURITY INTEREST IN THE REMAINING PORTION OF THE PROPERTY.


SECTION 7.8.            VIOLATION OF LAWS.  IF THE PROPERTY IS NOT IN MATERIAL
COMPLIANCE WITH ANY APPLICABLE LEGAL REQUIREMENTS, BENEFICIARY MAY IMPOSE
ADDITIONAL REQUIREMENTS UPON TRUSTOR IN CONNECTION HEREWITH INCLUDING, WITHOUT
LIMITATION, MONETARY RESERVES OR FINANCIAL EQUIVALENTS.


SECTION 7.9.            RECOURSE AND CHOICE OF REMEDIES.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS SECURITY INSTRUMENT OR THE LOAN AGREEMENT, INCLUDING,
WITHOUT LIMITATION, SECTION 9.4 OF THE LOAN AGREEMENT, BENEFICIARY AND OTHER
INDEMNIFIED PARTIES (AS HEREINAFTER DEFINED) ARE ENTITLED TO ENFORCE THE
OBLIGATIONS OF TRUSTOR CONTAINED IN SECTION 8.2 AND SECTION 8.3 WITHOUT FIRST
RESORTING TO OR EXHAUSTING ANY SECURITY OR COLLATERAL AND WITHOUT FIRST HAVING
RECOURSE TO THE NOTE OR ANY OF THE PROPERTY, THROUGH FORECLOSURE OR ACCEPTANCE
OF A DEED IN LIEU OF FORECLOSURE OR OTHERWISE, AND IN THE EVENT BENEFICIARY
COMMENCES A FORECLOSURE ACTION AGAINST THE PROPERTY, BENEFICIARY IS ENTITLED TO
PURSUE A DEFICIENCY JUDGMENT WITH RESPECT TO SUCH OBLIGATIONS AGAINST TRUSTOR
WITH RESPECT TO THE LOAN.  THE PROVISIONS OF SECTION 8.2 AND SECTION 8.3 ARE
EXCEPTIONS TO ANY NON-RECOURSE OR EXCULPATION PROVISIONS IN THE LOAN AGREEMENT,
THE NOTE, THIS SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, AND TRUSTOR WITH
RESPECT TO THE LOAN IS FULLY LIABLE FOR THE OBLIGATIONS PURSUANT TO SECTION 8.2
AND SECTION 8.3.  THE LIABILITY OF TRUSTOR WITH RESPECT TO

18


--------------------------------------------------------------------------------



THE LOAN PURSUANT TO SECTION 8.2 AND SECTION 8.3 IS NOT LIMITED TO THE ORIGINAL
PRINCIPAL AMOUNT OF THE NOTE.  NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN
SHALL INHIBIT OR PREVENT BENEFICIARY FROM FORECLOSING OR EXERCISING ANY OTHER
RIGHTS AND REMEDIES PURSUANT TO THE LOAN AGREEMENT, THE NOTE, THIS SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS, WHETHER SIMULTANEOUSLY WITH FORECLOSURE
PROCEEDINGS OR IN ANY OTHER SEQUENCE.  A SEPARATE ACTION OR ACTIONS MAY BE
BROUGHT AND PROSECUTED AGAINST TRUSTOR PURSUANT TO SECTION 8.2 AND SECTION 8.3
WHETHER OR NOT ACTION IS BROUGHT AGAINST ANY OTHER PERSON OR WHETHER OR NOT ANY
OTHER PERSON IS JOINED IN THE ACTION OR ACTIONS.


SECTION 7.10.          RIGHT OF ENTRY.  UPON REASONABLE NOTICE TO TRUSTOR,
BENEFICIARY AND ITS AGENTS SHALL HAVE THE RIGHT TO ENTER AND INSPECT THE
PROPERTY AT ALL REASONABLE TIMES.


SECTION 7.11.          GENERAL AUTHORITY.  TRUSTOR HEREBY IRREVOCABLY APPOINTS
BENEFICIARY AND ANY OFFICER OR AGENT THEREOF AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT, WITH FULL POWER OF SUBSTITUTION, IN THE NAME OF TRUSTOR,
BENEFICIARY OR OTHERWISE, FOR THE SOLE USE AND BENEFIT OF BENEFICIARY, BUT AT
TRUSTOR’S EXPENSE, TO THE EXTENT PERMITTED BY LAW, TO EXERCISE AT ANY TIME AND
FROM TIME TO TIME ALL OR ANY OF THE FOLLOWING POWERS WITH RESPECT TO ALL OR ANY
OF THE PROPERTY, ALL ACTS OF SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED;
SUCH POWER, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE UNTIL THE OBLIGATIONS
(EXCLUDING CONTINGENT INDEMNIFICATION OBLIGATIONS) ARE PAID IN FULL:


(A)           TO EXERCISE AND PERFECT ANY AND ALL RIGHTS AND REMEDIES AVAILABLE
TO BENEFICIARY AT LAW OR IN EQUITY, INCLUDING WITHOUT LIMITATION, SUCH RIGHTS
AND REMEDIES AVAILABLE TO BENEFICIARY PURSUANT TO SECTION 5.1, SECTION 5.2 AND,
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THIS ARTICLE VII;


(B)           TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL
DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO CARRY OUT THE
TERMS OF THIS SECURITY INSTRUMENT;


(C)           TO RECEIVE, TAKE, ENDORSE, ASSIGN AND DELIVER ANY AND ALL CHECKS,
NOTES, DRAFTS, ACCEPTANCES, DOCUMENTS AND OTHER NEGOTIABLE AND NON-NEGOTIABLE
INSTRUMENTS TAKEN OR RECEIVED BY TRUSTOR AS, OR IN CONNECTION WITH, THE
PROPERTY;


(D)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, TO COMMENCE, SETTLE,
COMPROMISE, COMPOUND, PROSECUTE, DEFEND OR ADJUST ANY CLAIM, SUIT, ACTION OR
PROCEEDING WITH RESPECT TO, OR IN CONNECTION WITH, THE PROPERTY;


(E)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, TO SELL, TRANSFER,
ASSIGN OR OTHERWISE DEAL IN OR WITH THE PROPERTY OR THE PROCEEDS OR AVAILS
THEREOF, AS FULLY AND EFFECTUALLY AS IF BENEFICIARY WERE THE ABSOLUTE OWNER
THEREOF;


(F)            UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, TO EXTEND THE TIME OF
PAYMENT OF ANY OR ALL OF THE PROPERTY AND TO MAKE ANY ALLOWANCE AND OTHER
ADJUSTMENTS WITH RESPECT THERETO; AND

19


--------------------------------------------------------------------------------



(G)           TO DO, AT ITS OPTION, BUT AT THE EXPENSE OF TRUSTOR, AT ANY TIME
OR FROM TIME TO TIME, ALL ACTS AND THINGS WHICH BENEFICIARY REASONABLY DEEMS
NECESSARY TO PROTECT OR PRESERVE THE PROPERTY AND TO REALIZE UPON THE PROPERTY.


SECTION 7.12.          NEVADA FORECLOSURE.  THIS INSTRUMENT MAY BE FORECLOSED AS
TO THE PROPERTY IN ANY MANNER PERMITTED BY THE LAWS OF THE STATE OF NEVADA.  IN
ADDITION TO ANY OTHER RIGHT, WITH OR WITHOUT A FORECLOSURE, BENEFICIARY MAY
INSTITUTE A JUDICIAL ACTION FOR THE FORECLOSURE OR ENFORCEMENT OF THE
ASSIGNMENTS, LIENS, AND SECURITY INTERESTS HEREOF SUBJECT TO THE TERMS OF THE
LOAN DOCUMENTS AND APPLICABLE NEVADA LAW.  IF A NONJUDICIAL FORECLOSURE
HEREUNDER IS COMMENCED BY BENEFICIARY, BENEFICIARY, AT ANY TIME BEFORE THE SALE,
MAY ABANDON THE SALE AND JUDICIALLY FORECLOSE AND/OR ENFORCE THE ASSIGNMENTS,
LIENS AND SECURITY INTERESTS HEREOF SUBJECT TO THE TERMS OF THE LOAN DOCUMENTS
AND APPLICABLE NEVADA LAW.  IF BENEFICIARY SHOULD INSTITUTE A SUIT FOR JUDICIAL
FORECLOSURE OR ENFORCEMENT OF THE ASSIGNMENTS, LIENS, AND SECURITY INTERESTS
HEREOF, IT MAY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, AT ANY TIME BEFORE
THE ENTRY OF A FINAL JUDGMENT IN SAID SUIT, DISMISS THE SAME, AND SELL THE
PROPERTY, OR ANY PART THEREOF, IN ACCORDANCE WITH THE POWER OF SALE PROVISIONS
OF THIS SECURITY INSTRUMENT.  TO THE EXTENT APPLICABLE, WITH RESPECT TO
FIXTURES, BENEFICIARY OR TRUSTEE MAY ELECT TO TREAT SAME AS EITHER REAL PROPERTY
OR PERSONAL PROPERTY AND PROCEED TO EXERCISE SUCH RIGHTS AND REMEDIES APPLICABLE
TO THE CATEGORIZATION SO CHOSEN.  BENEFICIARY MAY PROCEED AGAINST THE ITEMS OF
REAL PROPERTY AND ANY ITEMS OF COLLATERAL SEPARATELY OR TOGETHER IN ANY ORDER
WHATSOEVER, WITHOUT IN ANY WAY AFFECTING OR WAIVING BENEFICIARY’S RIGHTS AND
REMEDIES UNDER THE UCC, THIS SECURITY INSTRUMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS.  TRUSTOR ACKNOWLEDGES AND AGREES THAT BENEFICIARY’S RIGHTS AND
REMEDIES UNDER THIS SECURITY INSTRUMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS
SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO EVERY OTHER RIGHT AND REMEDY NOW
OR HEREAFTER EXISTING AT LAW, IN EQUITY, BY STATUTE OR BY AGREEMENT OF THE
PARTIES.


SECTION 7.13.          LIMITATION ON FORECLOSURE.  BENEFICIARY AND TRUSTEE
ACKNOWLEDGE AND UNDERSTAND THAT (I) THE PRIOR APPROVAL OF THE GAMING AUTHORITIES
OF THE STATE OF NEVADA MAY BE REQUIRED PURSUANT TO APPLICABLE LAW FOR THE
EXERCISE, OPERATION AND EFFECTIVENESS OF CERTAIN REMEDIES HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, OR THE TAKING OF CERTAIN OTHER ACTIONS THAT MAY BE TAKEN BY
BENEFICIARY OR TRUSTEE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, INCLUDING
WITHOUT LIMITATION THE DISPOSITION OF COLLATERAL CONSISTING OF GAMING EQUIPMENT
AND (II) AS A CONDITION OF SUCH APPROVAL, THE BENEFICIARY OR TRUSTEE MAY BE
SUBJECT TO BEING CALLED FORWARD FOR LICENSING OR A FINDING OF SUITABILITY.


ARTICLE VIII.
INDEMNIFICATION


SECTION 8.1.            GENERAL INDEMNIFICATION.  TRUSTOR SHALL, AT ITS SOLE
COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES (HEREINAFTER DEFINED) FROM AND AGAINST ANY AND ALL CLAIMS,
SUITS, LIABILITIES (INCLUDING, WITHOUT LIMITATION, STRICT LIABILITIES), ACTIONS,
PROCEEDINGS, OBLIGATIONS, DEBTS, DAMAGES, LOSSES, COSTS, EXPENSES, DIMINUTIONS
IN VALUE, FINES, PENALTIES, CHARGES, FEES, EXPENSES, JUDGMENTS, AWARDS, AMOUNTS
PAID IN SETTLEMENT, PUNITIVE DAMAGES, FORESEEABLE AND UNFORESEEABLE
CONSEQUENTIAL DAMAGES, OF WHATEVER KIND OR NATURE (INCLUDING, BUT NOT LIMITED,
TO REASONABLE ATTORNEYS’ FEES AND OTHER COSTS OF DEFENSE) (COLLECTIVELY, THE
“LOSSES”) IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED
PARTIES AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY
ONE OR

20


--------------------------------------------------------------------------------



MORE OF THE FOLLOWING: (A) OWNERSHIP OF THIS SECURITY INSTRUMENT, THE PROPERTY
OR ANY INTEREST THEREIN OR RECEIPT OF ANY RENTS; (B) ANY AMENDMENT TO, OR
RESTRUCTURING OF, THE DEBT, THE NOTE, THE LOAN AGREEMENT, THIS SECURITY
INSTRUMENT, OR ANY OTHER LOAN DOCUMENTS; (C) ANY AND ALL LAWFUL ACTION THAT MAY
BE TAKEN BY BENEFICIARY IN CONNECTION WITH THE ENFORCEMENT OF THE PROVISIONS OF
THIS SECURITY INSTRUMENT, WHETHER OR NOT SUIT IS FILED IN CONNECTION WITH SAME,
OR IN CONNECTION WITH TRUSTOR, ANY GUARANTOR OR INDEMNITOR AND/OR ANY PARTNER,
JOINT VENTURER OR SHAREHOLDER THEREOF BECOMING A PARTY TO A VOLUNTARY OR
INVOLUNTARY FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING; (D)
ANY ACCIDENT, INJURY TO, OR DEATH OF, PERSONS OR LOSS OF OR DAMAGE TO PROPERTY
OCCURRING IN, ON OR ABOUT THE PROPERTY OR ANY PART THEREOF OR ON THE ADJOINING
SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS;
(E) ANY USE, NONUSE OR CONDITION IN, ON OR ABOUT THE PROPERTY OR ANY PART
THEREOF OR ON THE ADJOINING SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT
PARKING AREAS, STREETS OR WAYS; (F) ANY FAILURE ON THE PART OF TRUSTOR TO
PERFORM OR BE IN COMPLIANCE WITH ANY OF THE TERMS OF THIS SECURITY INSTRUMENT;
(G) PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR
OTHER PROPERTY IN RESPECT OF THE PROPERTY OR ANY PART THEREOF; (H) THE FAILURE
OF ANY PERSON TO FILE TIMELY WITH THE INTERNAL REVENUE SERVICE AN ACCURATE FORM
1099-B, STATEMENT FOR RECIPIENTS OF PROCEEDS FROM REAL ESTATE, BROKER AND BARTER
EXCHANGE TRANSACTIONS, WHICH MAY BE REQUIRED IN CONNECTION WITH THIS SECURITY
INSTRUMENT, OR TO SUPPLY A COPY THEREOF IN A TIMELY FASHION TO THE RECIPIENT OF
THE PROCEEDS OF THE TRANSACTION IN CONNECTION WITH WHICH THIS SECURITY
INSTRUMENT IS MADE; (I) ANY FAILURE OF THE PROPERTY TO BE IN COMPLIANCE WITH ANY
LEGAL REQUIREMENTS; (J) THE ENFORCEMENT BY ANY INDEMNIFIED PARTY OF THE
PROVISIONS OF THIS ARTICLE 8; (K) ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER
WHICH MAY BE ASSERTED AGAINST BENEFICIARY BY REASON OF ANY ALLEGED OBLIGATIONS
OR UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS,
OR AGREEMENTS CONTAINED IN ANY LEASES; (L) THE PAYMENT OF ANY COMMISSION, CHARGE
OR BROKERAGE FEE TO ANYONE CLAIMING THROUGH TRUSTOR WHICH MAY BE PAYABLE IN
CONNECTION WITH THE FUNDING OF THE LOAN; OR (M) ANY MISREPRESENTATION MADE BY
TRUSTOR IN THIS SECURITY INSTRUMENT.  ANY AMOUNTS PAYABLE TO BENEFICIARY BY
REASON OF THE APPLICATION OF THIS SECTION 8.1 SHALL BECOME IMMEDIATELY DUE AND
PAYABLE AND SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE LOSS OR DAMAGE
IS SUSTAINED BY BENEFICIARY UNTIL PAID.  FOR PURPOSES OF THIS ARTICLE 8, THE
TERM “INDEMNIFIED PARTIES” MEANS BENEFICIARY AND ANY PERSON WHO IS OR WILL HAVE
BEEN INVOLVED IN THE ORIGINATION OF THE LOAN, ANY PERSON WHO IS OR WILL HAVE
BEEN INVOLVED IN THE SERVICING OF THE LOAN, ANY PERSON IN WHOSE NAME THE
ENCUMBRANCE CREATED BY THIS SECURITY INSTRUMENT IS OR WILL HAVE BEEN RECORDED,
PERSONS WHO MAY HOLD OR ACQUIRE OR WILL HAVE HELD A FULL OR PARTIAL INTEREST IN
THE LOAN (INCLUDING, BUT NOT LIMITED TO, INVESTORS OR PROSPECTIVE INVESTORS IN
THE SECURITIES, AS WELL AS CUSTODIANS, TRUSTEES AND OTHER FIDUCIARIES WHO HOLD
OR HAVE HELD A FULL OR PARTIAL INTEREST IN THE LOAN FOR THE BENEFIT OF THIRD
PARTIES) AS WELL AS THE RESPECTIVE DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS,
EMPLOYEES, AGENTS, SERVANTS, REPRESENTATIVES, CONTRACTORS, SUBCONTRACTORS,
AFFILIATES, SUBSIDIARIES, PARTICIPANTS, SUCCESSORS AND ASSIGNS OF ANY AND ALL OF
THE FOREGOING (INCLUDING, BUT NOT LIMITED TO, ANY OTHER PERSON WHO HOLDS OR
ACQUIRES OR WILL HAVE HELD A PARTICIPATION OR OTHER FULL OR PARTIAL INTEREST IN
THE LOAN, WHETHER DURING THE TERM OF THE LOAN OR AS A PART OF OR FOLLOWING A
FORECLOSURE OF THE LOAN AND ANY SUCCESSORS BY MERGER, CONSOLIDATION OR
ACQUISITION OF ALL OR A SUBSTANTIAL PORTION OF BENEFICIARY’S ASSETS AND
BUSINESS).


SECTION 8.2.            MORTGAGE AND/OR INTANGIBLE TAX.  TRUSTOR SHALL, AT ITS
SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES IMPOSED UPON OR INCURRED
BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY
ARISING OUT OF OR IN ANY WAY RELATING TO ANY TAX ON THE MAKING

21


--------------------------------------------------------------------------------



AND/OR RECORDING OF THIS SECURITY INSTRUMENT, THE NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS, BUT EXCLUDING ANY INCOME, FRANCHISE OR OTHER SIMILAR TAXES.


SECTION 8.3.            ERISA INDEMNIFICATION.  TRUSTOR SHALL, AT ITS SOLE COST
AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN THE INVESTIGATION,
DEFENSE, AND SETTLEMENT OF LOSSES INCURRED IN CORRECTING ANY PROHIBITED
TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL
PROHIBITED TRANSACTION EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN
BENEFICIARY’S SOLE DISCRETION) THAT BENEFICIARY MAY INCUR, DIRECTLY OR
INDIRECTLY, AS A RESULT OF A DEFAULT UNDER SECTION 4.1.9 OR SECTION 5.2.9 OF THE
LOAN AGREEMENT.


SECTION 8.4.            DUTY TO DEFEND; ATTORNEYS’ FEES AND OTHER FEES AND
EXPENSES.  UPON WRITTEN REQUEST BY ANY INDEMNIFIED PARTY, TRUSTOR SHALL DEFEND
SUCH INDEMNIFIED PARTY (IF REQUESTED BY ANY INDEMNIFIED PARTY, IN THE NAME OF
THE INDEMNIFIED PARTY) BY ATTORNEYS AND OTHER PROFESSIONALS APPROVED BY THE
INDEMNIFIED PARTIES.  NOTWITHSTANDING THE FOREGOING, IF THE DEFENDANTS IN ANY
SUCH CLAIM OR PROCEEDING INCLUDE BOTH TRUSTOR AND ANY INDEMNIFIED PARTY AND
TRUSTOR AND SUCH INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE
ARE ANY LEGAL DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES THAT ARE
DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO TRUSTOR, SUCH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL TO ASSERT SUCH LEGAL
DEFENSES AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON BEHALF OF
SUCH INDEMNIFIED PARTY, PROVIDED THAT NO COMPROMISE OR SETTLEMENT SHALL BE
ENTERED WITHOUT TRUSTOR’S CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  UPON DEMAND, TRUSTOR SHALL PAY OR, IN THE SOLE AND ABSOLUTE
DISCRETION OF THE INDEMNIFIED PARTIES, REIMBURSE, THE INDEMNIFIED PARTIES FOR
THE PAYMENT OF REASONABLE FEES AND DISBURSEMENTS OF ATTORNEYS, ENGINEERS,
ENVIRONMENTAL CONSULTANTS, LABORATORIES AND OTHER PROFESSIONALS IN CONNECTION
THEREWITH.


ARTICLE IX.
WAIVERS


SECTION 9.1.            WAIVER OF COUNTERCLAIM.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRUSTOR HEREBY WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER
THAN A MANDATORY OR COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT
AGAINST IT BY BENEFICIARY ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
SECURITY INSTRUMENT, THE LOAN AGREEMENT, THE NOTE, ANY OF THE OTHER LOAN
DOCUMENTS, OR THE OBLIGATIONS.


SECTION 9.2.            MARSHALLING AND OTHER MATTERS.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, TRUSTOR HEREBY WAIVES THE BENEFIT OF ALL APPRAISEMENT,
VALUATION, STAY, EXTENSION, REINSTATEMENT AND REDEMPTION LAWS NOW OR HEREAFTER
IN FORCE AND ALL RIGHTS OF MARSHALLING IN THE EVENT OF ANY SALE HEREUNDER OF THE
PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN.  FURTHER, TRUSTOR HEREBY
EXPRESSLY WAIVES ANY AND ALL RIGHTS OF REDEMPTION FROM SALE UNDER ANY ORDER OR
DECREE OF FORECLOSURE OF THIS SECURITY INSTRUMENT ON BEHALF OF TRUSTOR, AND ON
BEHALF OF EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE TO THE
PROPERTY SUBSEQUENT TO THE DATE OF THIS SECURITY INSTRUMENT AND ON BEHALF OF ALL
PERSONS TO THE EXTENT PERMITTED BY APPLICABLE LAW.

22


--------------------------------------------------------------------------------


 


SECTION 9.3.            WAIVER OF NOTICE.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TRUSTOR SHALL NOT BE ENTITLED TO ANY NOTICES OF ANY NATURE WHATSOEVER FROM
BENEFICIARY EXCEPT WITH RESPECT TO MATTERS FOR WHICH THIS SECURITY INSTRUMENT
SPECIFICALLY AND EXPRESSLY PROVIDES FOR THE GIVING OF NOTICE BY BENEFICIARY TO
TRUSTOR AND EXCEPT WITH RESPECT TO MATTERS FOR WHICH BENEFICIARY IS REQUIRED BY
APPLICABLE LAW TO GIVE NOTICE, AND TRUSTOR HEREBY EXPRESSLY WAIVES THE RIGHT TO
RECEIVE ANY NOTICE FROM BENEFICIARY WITH RESPECT TO ANY MATTER FOR WHICH THIS
SECURITY INSTRUMENT DOES NOT SPECIFICALLY AND EXPRESSLY PROVIDE FOR THE GIVING
OF NOTICE BY BENEFICIARY TO TRUSTOR.


SECTION 9.4.            WAIVER OF STATUTE OF LIMITATIONS.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRUSTOR HEREBY EXPRESSLY WAIVES AND RELEASES TO THE
FULLEST EXTENT PERMITTED BY LAW, THE PLEADING OF ANY STATUTE OF LIMITATIONS AS A
DEFENSE TO PAYMENT OF THE DEBT OR PERFORMANCE OF ITS OTHER OBLIGATIONS.


SECTION 9.5.            SURVIVAL.  THE INDEMNIFICATIONS MADE PURSUANT TO SECTION
8.1 AND SECTION 8.3 SHALL CONTINUE INDEFINITELY IN FULL FORCE AND EFFECT AND
SHALL SURVIVE AND SHALL IN NO WAY BE IMPAIRED BY ANY OF THE FOLLOWING: ANY
SATISFACTION OR OTHER TERMINATION OF THIS SECURITY INSTRUMENT, ANY ASSIGNMENT OR
OTHER TRANSFER OF ALL OR ANY PORTION OF THIS SECURITY INSTRUMENT OR
BENEFICIARY’S INTEREST IN THE PROPERTY (BUT, IN SUCH CASE, SHALL BENEFIT BOTH
INDEMNIFIED PARTIES AND ANY ASSIGNEE OR TRANSFEREE), ANY EXERCISE OF
BENEFICIARY’S RIGHTS AND REMEDIES PURSUANT HERETO INCLUDING, BUT NOT LIMITED TO,
FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU OF FORECLOSURE, ANY EXERCISE OF ANY
RIGHTS AND REMEDIES PURSUANT TO THE LOAN AGREEMENT, THE NOTE OR ANY OF THE OTHER
LOAN DOCUMENTS, ANY TRANSFER OF ALL OR ANY PORTION OF THE PROPERTY (WHETHER BY
TRUSTOR OR BY BENEFICIARY FOLLOWING FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU
OF FORECLOSURE OR AT ANY OTHER TIME), ANY AMENDMENT TO THIS SECURITY INSTRUMENT,
THE LOAN AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, AND ANY ACT OR
OMISSION THAT MIGHT OTHERWISE BE CONSTRUED AS A RELEASE OR DISCHARGE OF TRUSTOR
FROM THE OBLIGATIONS PURSUANT HERETO.


ARTICLE X.
EXCULPATION

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein.


ARTICLE XI.
NOTICES

All notices, consents, approvals and requests required or permitted hereunder
shall be given in writing and shall be effective for all purposes if hand
delivered or sent by (a) certified or registered United States mail, postage
prepaid, return receipt requested or (b) expedited prepaid delivery service,
either commercial or United States Postal Service, with proof of attempted
delivery, and by facsimile (with answer back acknowledged), addressed as follows
(or at such other address and Person as shall be designated from time to time by
any party hereto, as the case may be, in a notice to the other parties hereto in
the manner provided for in this Article);

23


--------------------------------------------------------------------------------


 

If to Lender:

 

Column Financial, Inc.

 

 

11 Madison Avenue

 

 

New York, New York 10010

 

 

Attention: Michael May

 

 

Facsimile No.: (212) 352-8106

 

 

 

with a copy to:

 

Column Financial, Inc.

 

 

One Madison Avenue

 

 

New York, New York 10010

 

 

Legal and Compliance Department

 

 

Attention: Casey McCutcheon, Esq.

 

 

Facsimile No.: (917) 326-8433

 

 

 

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

 

 

One New York Plaza

 

 

New York, New York 10004

 

 

Attention: Jonathan L. Mechanic, Esq.

 

 

Facsimile No.: (212) 859-4000

 

 

 

If to Borrower:

 

c/o OpBiz, L.L.C.

 

 

3667 Las Vegas Boulevard South

 

 

Las Vegas, Nevada 89109

 

 

Attention: Mark Helm, Esq.

 

 

Facsimile No.: (702) 785-5936

 

 

 

with a copy to:

 

Greenberg Traurig LLP

 

 

200 Park Avenue

 

 

New York, New York 10166

 

 

Attention: Joseph F. Kishel, Esq.

 

 

Facsimile No.: (212) 801-9238

 


ARTICLE XII.
APPLICABLE LAW


SECTION 12.1.          GOVERNING LAW.  THIS SECURITY INSTRUMENT SHALL BE
GOVERNED IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF SECTION 10.3 OF THE LOAN
AGREEMENT.


SECTION 12.2.          USURY LAWS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY (A)
ALL AGREEMENTS AND COMMUNICATIONS BETWEEN TRUSTOR AND BENEFICIARY ARE HEREBY AND
SHALL AUTOMATICALLY BE LIMITED SO THAT, AFTER TAKING INTO ACCOUNT ALL AMOUNTS
DEEMED INTEREST, THE INTEREST CONTRACTED FOR, CHARGED OR RECEIVED BY BENEFICIARY
SHALL NEVER EXCEED THE MAXIMUM LEGAL RATE OR AMOUNT, (B) IN CALCULATING WHETHER
ANY INTEREST EXCEEDS THE MAXIMUM LEGAL RATE, ALL SUCH INTEREST SHALL BE
AMORTIZED, PRORATED, ALLOCATED AND SPREAD OVER THE FULL AMOUNT AND TERM OF ALL
PRINCIPAL INDEBTEDNESS OF BORROWER TO BENEFICIARY, AND (C) IF THROUGH ANY
CONTINGENCY OR EVENT, BENEFICIARY RECEIVES OR IS DEEMED TO RECEIVE INTEREST IN
EXCESS OF THE MAXIMUM LEGAL RATE, ANY SUCH EXCESS SHALL BE DEEMED TO HAVE BEEN
APPLIED TOWARD PAYMENT OF THE PRINCIPAL OF ANY AND ALL THEN OUTSTANDING
INDEBTEDNESS OF BORROWER TO BENEFICIARY, OR IF THERE IS NO SUCH INDEBTEDNESS,
SHALL IMMEDIATELY BE RETURNED TO BORROWER.

24


--------------------------------------------------------------------------------



SECTION 12.3.          PROVISIONS SUBJECT TO APPLICABLE LAW.  ALL RIGHTS, POWERS
AND REMEDIES PROVIDED IN THIS SECURITY INSTRUMENT MAY BE EXERCISED ONLY TO THE
EXTENT THAT THE EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISIONS OF
LAW AND ARE INTENDED TO BE LIMITED TO THE EXTENT NECESSARY SO THAT THEY WILL NOT
RENDER THIS SECURITY INSTRUMENT INVALID, UNENFORCEABLE OR NOT ENTITLED TO BE
RECORDED, REGISTERED OR FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAW.  IF
ANY TERM OF THIS SECURITY INSTRUMENT OR ANY APPLICATION THEREOF SHALL BE INVALID
OR UNENFORCEABLE, THE REMAINDER OF THIS SECURITY INSTRUMENT AND ANY OTHER
APPLICATION OF THE TERM SHALL NOT BE AFFECTED THEREBY.


ARTICLE XIII.
DEFINITIONS

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement or in Exhibit B attached hereto and made a part
hereof.  Unless the context clearly indicates a contrary intent or unless
otherwise specifically provided herein, words used in this Security Instrument
may be used interchangeably in singular or plural form and the word “Trustor”
shall mean “each Trustor and any subsequent owner or owners of the Property or
any part thereof or any interest therein”, the word “Beneficiary” shall mean
“Beneficiary and any subsequent holder of the Note,” the word “Note” shall mean
“the Note and any other evidence of indebtedness secured by this Security
Instrument,” the word “Property” or “Collateral” shall include any portion of
the Property or the Collateral and any interest therein, and the phrases
“attorneys’ fees”, “legal fees” and “counsel fees” shall include any and all
attorneys’, paralegal and law clerk fees and disbursements, including, but not
limited to, fees and disbursements at the pre-trial, trial and appellate levels
incurred or paid by Beneficiary in protecting its interest in the Property, the
Leases and the Rents and enforcing its rights hereunder.  Terms used herein that
are defined in Articles 8 and 9 of the Uniform Commercial Code and not otherwise
defined herein or by reference herein have the meaning assigned to such terms
therein.


ARTICLE XIV.
MISCELLANEOUS PROVISIONS


SECTION 14.1.          NO ORAL CHANGE.  THIS SECURITY INSTRUMENT, AND ANY
PROVISIONS HEREOF, MAY NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED,
DISCHARGED OR TERMINATED ORALLY OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF
TRUSTOR OR BENEFICIARY, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY MODIFICATION, AMENDMENT, WAIVER, EXTENSION,
CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


SECTION 14.2.          SUCCESSORS AND ASSIGNS.  THIS SECURITY INSTRUMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF TRUSTOR AND BENEFICIARY AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS FOREVER.


SECTION 14.3.          INAPPLICABLE PROVISIONS.  IF ANY TERM, COVENANT OR
CONDITION OF THIS SECURITY INSTRUMENT IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THIS SECURITY INSTRUMENT SHALL BE CONSTRUED
WITHOUT SUCH PROVISION.

25


--------------------------------------------------------------------------------



SECTION 14.4.          HEADINGS, ETC.  THE HEADINGS AND CAPTIONS OF VARIOUS
ARTICLES AND SECTIONS OF THIS SECURITY INSTRUMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND ARE NOT TO BE CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY,
THE SCOPE OR INTENT OF THE PROVISIONS HEREOF.


SECTION 14.5.          NUMBER AND GENDER.  WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUNS USED HEREIN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR
NEUTER FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE
PLURAL AND VICE VERSA.


SECTION 14.6.          SUBROGATION.  IF ANY OR ALL OF THE PROCEEDS OF THE NOTE
HAVE BEEN USED TO EXTINGUISH, EXTEND OR RENEW ANY INDEBTEDNESS HERETOFORE
EXISTING AGAINST THE PROPERTY, THEN, TO THE EXTENT OF THE FUNDS SO USED,
BENEFICIARY SHALL BE SUBROGATED TO ALL OF THE RIGHTS, CLAIMS, LIENS, TITLES, AND
INTERESTS EXISTING AGAINST THE PROPERTY HERETOFORE HELD BY, OR IN FAVOR OF, THE
HOLDER OF SUCH INDEBTEDNESS AND SUCH FORMER RIGHTS, CLAIMS, LIENS, TITLES, AND
INTERESTS, IF ANY, ARE NOT WAIVED BUT RATHER ARE CONTINUED IN FULL FORCE AND
EFFECT IN FAVOR OF BENEFICIARY AND ARE MERGED WITH THE LIEN AND SECURITY
INTEREST CREATED HEREIN AS CUMULATIVE SECURITY FOR THE REPAYMENT OF THE DEBT,
THE PERFORMANCE AND DISCHARGE OF TRUSTOR’S OBLIGATIONS HEREUNDER, UNDER THE LOAN
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE PERFORMANCE AND
DISCHARGE OF THE OTHER OBLIGATIONS.


SECTION 14.7.          ENTIRE AGREEMENT.  THIS SECURITY INSTRUMENT AND THE
SPECIFIC CROSS-REFERENCES HEREIN TO THE LOAN AGREEMENT CONSTITUTE THE ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN TRUSTOR AND BENEFICIARY WITH RESPECT TO THE
TRANSACTIONS ARISING IN CONNECTION WITH THE DEBT AND SUPERSEDE ALL PRIOR WRITTEN
OR ORAL UNDERSTANDINGS AND AGREEMENTS BETWEEN TRUSTOR AND BENEFICIARY WITH
RESPECT THERETO.  TRUSTOR HEREBY ACKNOWLEDGES THAT, EXCEPT AS INCORPORATED IN
WRITING IN THE NOTE, THE LOAN AGREEMENT, THIS SECURITY INSTRUMENT AND THE OTHER
LOAN DOCUMENTS, THERE ARE NOT, AND WERE NOT, AND NO PERSONS ARE OR WERE
AUTHORIZED BY BENEFICIARY TO MAKE, ANY REPRESENTATIONS, UNDERSTANDINGS,
STIPULATIONS, AGREEMENTS OR PROMISES, ORAL OR WRITTEN, WITH RESPECT TO THE
TRANSACTION WHICH IS THE SUBJECT OF THE NOTE, THE LOAN AGREEMENT, THIS SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS.


SECTION 14.8.          LIMITATION ON BENEFICIARY’S RESPONSIBILITY.  NO PROVISION
OF THIS SECURITY INSTRUMENT SHALL OPERATE TO PLACE ANY OBLIGATION OR LIABILITY
FOR THE CONTROL, CARE, MANAGEMENT OR REPAIR OF THE PROPERTY UPON BENEFICIARY,
NOR SHALL IT OPERATE TO MAKE BENEFICIARY RESPONSIBLE OR LIABLE FOR ANY WASTE
COMMITTED ON THE PROPERTY BY TENANTS OR ANY OTHER PERSON, OR FOR ANY DANGEROUS
OR DEFECTIVE CONDITION OF THE PROPERTY, OR FOR ANY NEGLIGENCE IN THE MANAGEMENT,
UPKEEP, REPAIR OR CONTROL OF THE PROPERTY RESULTING IN LOSS OR INJURY OR DEATH
TO ANY TENANT, LICENSEE, EMPLOYEE OR STRANGER OR ANY OTHER PERSON.  NOTHING
HEREIN CONTAINED SHALL BE CONSTRUED AS CONSTITUTING BENEFICIARY A “MORTGAGEE IN
POSSESSION.”


SECTION 14.9.          APPOINTMENT OF COLLATERAL AGENT.  AT ANY TIME OR TIMES,
IN ORDER TO COMPLY WITH ANY LEGAL REQUIREMENT, BENEFICIARY MAY APPOINT ANOTHER
PERSON THAT IS AN AFFILIATE OF BENEFICIARY TO ACT AS COLLATERAL AGENT ON BEHALF
OF BENEFICIARY WITH SUCH POWER AND AUTHORITY AS MAY BE NECESSARY FOR THE
EFFECTUAL OPERATION OF THE PROVISIONS HEREOF AND MAY BE SPECIFIED IN THE
INSTRUMENT OF APPOINTMENT (WHICH MAY, IN THE DISCRETION OF BENEFICIARY, INCLUDE
PROVISIONS FOR THE PROTECTION OF SUCH COLLATERAL AGENT).  NOTWITHSTANDING ANY
SUCH APPOINTMENT BUT ONLY TO THE EXTENT NOT INCONSISTENT WITH SUCH LEGAL
REQUIREMENTS OR, IN THE REASONABLE JUDGMENT OF BENEFICIARY, NOT UNDULY
BURDENSOME TO IT OR ANY SUCH COLLATERAL AGENT, TRUSTOR SHALL, SO LONG AS

26


--------------------------------------------------------------------------------



NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, BE
ENTITLED TO DEAL SOLELY AND DIRECTLY WITH BENEFICIARY RATHER THAN ANY SUCH
COLLATERAL AGENT IN CONNECTION WITH BENEFICIARY’S RIGHTS AND OBLIGATIONS UNDER
THIS SECURITY INSTRUMENT.


SECTION 14.10.        COUNTERPARTS; EFFECTIVENESS.  THIS SECURITY INSTRUMENT MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL,
WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME
INSTRUMENT.  THIS SECURITY INSTRUMENT SHALL BECOME EFFECTIVE WITH RESPECT TO
TRUSTOR WHEN BENEFICIARY SHALL RECEIVE COUNTERPARTS HEREOF EXECUTED BY ITSELF
AND TRUSTOR.


SECTION 14.11.        JOINT AND SEVERAL LIABILITY.  IF TRUSTOR CONSISTS OF MORE
THAN ONE PERSON, THE OBLIGATIONS AND LIABILITIES OF EACH SUCH PERSON SHALL BE
JOINT AND SEVERAL.


SECTION 14.12.        INTENTIONALLY OMITTED.


SECTION 14.13.        OTHER COLLATERAL.  THIS SECURITY INSTRUMENT IS ONE OF A
NUMBER OF SECURITY AGREEMENTS TO SECURE THE OBLIGATIONS OF BORROWER PURSUANT TO
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.  ALL POTENTIAL JUNIOR LIEN
CLAIMANTS ARE PLACED ON NOTICE THAT, UNDER THE LOAN AGREEMENT AND EACH OTHER
LOAN DOCUMENT GRANTING A SECURITY INTEREST TO BENEFICIARY OR OTHERWISE (SUCH AS
BY SEPARATE FUTURE UNRECORDED AGREEMENT BETWEEN TRUSTOR AND BENEFICIARY), OTHER
COLLATERAL FOR THE OBLIGATIONS SECURED HEREUNDER (I.E., COLLATERAL OTHER THAN
THE PROPERTY) MAY, UNDER CERTAIN CIRCUMSTANCES, BE RELEASED WITHOUT A
CORRESPONDING REDUCTION IN THE TOTAL PRINCIPAL AMOUNT SECURED BY THIS SECURITY
INSTRUMENT.  SUCH A RELEASE WOULD DECREASE THE AMOUNT OF COLLATERAL SECURING THE
SAME INDEBTEDNESS, THEREBY INCREASING THE BURDEN ON THE REMAINING PROPERTY
CREATED AND CONTINUED BY THIS SECURITY INSTRUMENT.  NO SUCH RELEASE SHALL IMPAIR
THE PRIORITY OF THE LIEN OF THIS SECURITY INSTRUMENT.  BY ACCEPTING ITS INTEREST
IN THE PROPERTY, EACH AND EVERY JUNIOR LIEN CLAIMANT SHALL BE DEEMED TO HAVE
ACKNOWLEDGED THE POSSIBILITY OF, AND CONSENTED TO, ANY SUCH RELEASE. NOTHING IN
THIS PARAGRAPH SHALL IMPOSE ANY OBLIGATION UPON BENEFICIARY.


SECTION 14.14.        WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION AND
REDEMPTION LAWS.  TRUSTOR AGREES TO THE FULL EXTENT PERMITTED BY LAW THAT IF AN
EVENT OF DEFAULT OCCURS, NEITHER TRUSTOR NOR ANYONE CLAIMING THROUGH OR UNDER IT
SHALL OR WILL SET UP, CLAIM OR SEEK TO TAKE ADVANTAGE OF ANY APPRAISEMENT,
VALUATION, STAY, EXTENSION OR REDEMPTION LAWS NOW OR HEREAFTER IN FORCE, IN
ORDER TO PREVENT OR HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS SECURITY
INSTRUMENT OR THE ABSOLUTE SALE OF THE PROPERTY OR ANY PORTION THEREOF OR THE
FINAL AND ABSOLUTE PUTTING INTO POSSESSION THEREOF, IMMEDIATELY AFTER SUCH SALE,
OF THE PURCHASERS THEREOF, AND TRUSTOR FOR ITSELF AND ALL WHO MAY AT ANY TIME
CLAIM THROUGH OR UNDER IT, HEREBY WAIVES, TO THE FULL EXTENT THAT IT MAY
LAWFULLY SO DO, THE BENEFIT OF ALL SUCH LAWS, AND ANY AND ALL RIGHT TO HAVE THE
ASSETS COMPRISING THE PROPERTY MARSHALED UPON ANY FORECLOSURE OF THE LIEN HEREOF
AND AGREES THAT TRUSTEE OR ANY COURT HAVING JURISDICTION TO FORECLOSE SUCH LIEN
MAY SELL THE PROPERTY IN PART OR AS AN ENTIRETY.


SECTION 14.15.        SUITS TO PROTECT THE MORTGAGED PROPERTY.  SUBJECT TO
APPLICABLE PROVISIONS OF THE LOAN AGREEMENT, BENEFICIARY SHALL HAVE THE POWER
AND AUTHORITY TO INSTITUTE AND MAINTAIN ANY SUITS AND PROCEEDINGS AS
BENEFICIARY, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY DEEM ADVISABLE (A) TO
PREVENT ANY IMPAIRMENT OF THE PROPERTY BY ANY ACTS WHICH MAY BE UNLAWFUL OR IN
VIOLATION

27


--------------------------------------------------------------------------------



OF THIS SECURITY INSTRUMENT, (B) TO PRESERVE OR PROTECT ITS INTEREST IN THE
MORTGAGED PROPERTY, OR (C) TO RESTRAIN THE ENFORCEMENT OF OR COMPLIANCE WITH ANY
LEGISLATION OR OTHER LEGAL REQUIREMENT THAT MAY BE UNCONSTITUTIONAL OR OTHERWISE
INVALID, IF THE ENFORCEMENT OF OR COMPLIANCE WITH SUCH ENACTMENT, RULE OR ORDER
MIGHT IMPAIR THE SECURITY HEREUNDER OR BE PREJUDICIAL TO BENEFICIARY’S INTEREST.


SECTION 14.16.        WAIVER OF TRIAL BY JURY.  EACH OF BENEFICIARY AND TRUSTOR
HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN
CONNECTION WITH THIS DEED OF TRUST, WHICH WAIVER IS INFORMED AND VOLUNTARY.


SECTION 14.17.        SUBSTITUTION OF TRUSTEE.  BENEFICIARY, TO THE EXTENT NOT
PROHIBITED BY LAW, SHALL HAVE THE IRREVOCABLE POWER, TO BE EXERCISED AT ANY TIME
OR TIMES HEREAFTER AND WITH OR WITHOUT CAUSE, TO SUBSTITUTE A TRUSTEE OR
TRUSTEES IN PLACE OF TRUSTEE, BY AN INSTRUMENT IN WRITING DULY EXECUTED,
ACKNOWLEDGED AND RECORDED IN THE CLARK COUNTY RECORDER’S OFFICE, AND WHEN SUCH
INSTRUMENT IS SO RECORDED, ALL OF THE POWERS OF TRUSTEE THUS SUPERSEDED SHALL
TERMINATE AND ALL OF THE RIGHT, TITLE AND INTEREST OF TRUSTEE HEREUNDER SHALL BE
VESTED IN THE TRUSTEE OR TRUSTEES NAMED AS ITS SUCCESSOR, AND SUCH SUCCESSOR
TRUSTEE OR TRUSTEES SHALL HAVE THE SAME POWERS, RIGHTS AND DUTIES WHICH THE
TRUSTEE SO SUPERSEDED HAD UNDER THIS SECURITY INSTRUMENT.  THE EXERCISE OF THIS
RIGHT TO APPOINT A SUCCESSOR TRUSTEE, NO MATTER HOW OFTEN EXERCISED, SHALL NOT
BE DEEMED AN EXHAUSTION OF SAID RIGHT.  IRRESPECTIVE OF WHETHER TRUSTEE CONSISTS
OF ONE OR MORE ENTITIES, BENEFICIARY MAY NAME ONE OR MORE ENTITIES AS SUCCESSOR
TRUSTEE OR TRUSTEES AS BENEFICIARY MAY DETERMINE.


ARTICLE XV.
STATE-SPECIFIC PROVISIONS


SECTION 15.1.          PRINCIPLES OF CONSTRUCTION.  IN THE EVENT OF ANY
INCONSISTENCIES BETWEEN THE TERMS AND CONDITIONS OF THIS ARTICLE 15 AND THE
TERMS AND CONDITIONS OF THIS SECURITY INSTRUMENT, THE TERMS AND CONDITIONS OF
THIS ARTICLE 15 SHALL CONTROL AND BE BINDING.


SECTION 15.2.          WAIVERS.  (A)  TRUSTOR WAIVES ALL RIGHTS OF SUBROGATION,
REIMBURSEMENT, INDEMNIFICATION, AND CONTRIBUTION AND ANY OTHER RIGHTS AND
DEFENSES THAT ARE OR MAY BECOME AVAILABLE TO SUCH TRUSTOR BY REASON OF NEVADA
LAW, INCLUDING, TO THE EXTENT PERMITTED BY LAW, (I) THE BENEFIT OF ALL LAWS NOW
EXISTING OR THAT MAY HEREAFTER BE ENACTED PROVIDING FOR ANY APPRAISEMENT BEFORE
SALE OF ANY PORTION OF THE PROPERTY; (II) ALL RIGHTS OF REDEMPTION, VALUATION,
APPRAISEMENT, STAY OF EXECUTION, NOTICE OF ELECTION TO MATURE OR DECLARE DUE THE
WHOLE OF THE SECURED INDEBTEDNESS, AND MARSHALING IN THE EVENT OF FORECLOSURE OF
THE LIENS HEREBY CREATED; (III) ALL RIGHTS AND REMEDIES THAT TRUSTOR MAY HAVE OR
BE ABLE TO ASSERT BY REASON OF THE LAWS OF THE STATE OF NEVADA PERTAINING TO THE
RIGHTS AND REMEDIES OF SURETIES; (IV) THE RIGHT TO ASSERT ANY STATUTE OF
LIMITATIONS AS A BAR TO THE ENFORCEMENT OF THE LIEN OF THIS SECURITY INSTRUMENT
OR TO ANY ACTION BROUGHT TO ENFORCE THE NOTES OR ANY OTHER OBLIGATION SECURED BY
THIS SECURITY INSTRUMENT; (V) TRUSTOR’S RIGHT TO NOTICE OF TERMINATION OF THE
OPERATION OF INSTRUMENT UNDER NRS § 106.380; AND (VI) ANY RIGHTS, LEGAL OR
EQUITABLE, TO REQUIRE MARSHALING OF ASSETS OR TO REQUIRE UPON FORECLOSURE SALES
IN A PARTICULAR ORDER, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS UNDER NRS §§
100.040 AND 100.050.  BENEFICIARY SHALL HAVE THE RIGHT TO DETERMINE THE ORDER IN
WHICH ANY OR ALL OF THE MORTGAGED PROPERTY SHALL BE SUBJECTED TO THE REMEDIES
PROVIDED HEREIN.  BENEFICIARY SHALL

28


--------------------------------------------------------------------------------



HAVE THE RIGHT TO DETERMINE THE ORDER IN WHICH ANY OR ALL PORTIONS OF THE
INDEBTEDNESS SECURED HEREBY ARE SATISFIED FROM THE PROCEEDS REALIZED UPON THE
EXERCISE OF THE REMEDIES PROVIDED HEREIN.  NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO BE A WAIVER OF TRUSTOR’S RIGHTS UNDER NRS § 40.462.


(B)           TRUSTOR WAIVES ALL RIGHTS AND DEFENSES AFFECTING ENFORCEMENT OF
THIS SECURITY INSTRUMENT THAT TRUSTOR MAY HAVE BECAUSE THE OBLIGATIONS ARE
SECURED BY REAL PROPERTY.  THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF
ANY RIGHTS AND DEFENSES AFFECTING ENFORCEMENT OF THIS SECURITY INSTRUMENT THAT
TRUSTOR MAY HAVE BECAUSE THE LOAN IS SECURED BY REAL PROPERTY.  THESE RIGHTS AND
DEFENSES INCLUDE, BUT ARE NOT LIMITED TO, ANY RIGHTS AND DEFENSES BASED UPON
NEVADA LAW.


(C)           TRUSTOR HEREBY EXPRESSLY WAIVES DILIGENCE, DEMAND, PRESENTMENT,
PROTEST AND NOTICE OF EVERY KIND AND NATURE WHATSOEVER (UNLESS AS OTHERWISE
REQUIRED UNDER THIS SECURITY INSTRUMENT) AND WAIVES ANY RIGHT TO REQUIRE
BENEFICIARY TO ENFORCE ANY REMEDY AGAINST ANY GUARANTOR, ENDORSER OR OTHER
PERSON WHATSOEVER PRIOR TO THE EXERCISE OF ITS RIGHTS AND REMEDIES HEREUNDER OR
OTHERWISE.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRUSTOR WAIVES ANY RIGHT
TO REQUIRE BENEFICIARY TO (I) PROCEED OR EXHAUST ANY COLLATERAL SECURITY GIVEN
OR HELD BY BENEFICIARY IN CONNECTION WITH THE OBLIGATIONS, (II) GIVE NOTICE OF
THE TERMS, TIME AND PLACE OF ANY PUBLIC OR PRIVATE SALE OF ANY REAL OR PERSONAL
PROPERTY SECURITY FOR THE OBLIGATIONS OR OTHER GUARANTY OF THE OBLIGATIONS; OR
(III) PURSUE ANY OTHER REMEDY IN BENEFICIARY’S POWER WHATSOEVER.


(D)           UNTIL ALL OF THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL, TRUSTOR
(I) SHALL NOT HAVE ANY RIGHT OF SUBROGATION TO ANY OF THE RIGHTS OF BENEFICIARY
AGAINST ANY GUARANTOR, MAKER OR ENDORSER; (II) WAIVES ANY RIGHT TO ENFORCE ANY
REMEDY WHICH BENEFICIARY OR TRUSTOR NOW HAS OR MAY HEREAFTER HAVE AGAINST ANY
OTHER GUARANTOR, MAKER OR ENDORSER; (III) WAIVES ANY BENEFIT OF, AND ANY OTHER
RIGHT TO PARTICIPATE IN, ANY COLLATERAL SECURITY FOR THE OBLIGATIONS OR ANY
GUARANTY OF THE OBLIGATIONS NOW OR HEREAFTER HELD BY BENEFICIARY.


(E)           TRUSTOR EXPRESSLY WAIVES ALL SURETYSHIP DEFENSES THAT TRUSTOR MAY
HAVE UNDER NEVADA LAW AND THE LAWS OF ANY OTHER STATE.


SECTION 15.3.          INCORPORATED STATUTORY PROVISIONS.  TO THE EXTENT NOT
INCONSISTENT WITH THE OTHER PROVISIONS OF THIS SECURITY INSTRUMENT OR THE OTHER
LOAN DOCUMENTS, THE FOLLOWING COVENANTS, NOS. 1, 2 (FULL REPLACEMENT VALUE), 3,
4 (DEFAULT RATE UNDER NOTE), 5, 6, 7 (A REASONABLE PERCENTAGE), 8 AND 9 OF
NEVADA REVISED STATUES § 107.030 ARE HEREBY ADOPTED AND MADE A PART OF THIS
SECURITY INSTRUMENT.


SECTION 15.4.          GAMING MATTERS.  BENEFICIARY ACKNOWLEDGES THAT TO THE
EXTENT THE EXERCISE OF ITS RIGHTS, REMEDIES AND POWERS HEREUNDER ARE SUBJECT TO
GAMING LAWS, BENEFICIARY SHALL OBTAIN CONSENTS OR APPROVALS AS REQUIRED BY SUCH
GAMING LAWS.


SECTION 15.5.          SECURITY AGREEMENT.  THIS SECURITY INSTRUMENT CONSTITUTES
A SECURITY AGREEMENT AS THAT TERM IS DEFINED IN THE NEVADA UNIFORM COMMERCIAL
CODE, PORTION OF THE COLLATERAL ARE GOODS THAT ARE OR ARE TO BECOME FIXTURES ON
THE LAND DESCRIBED IN EXHIBIT A ATTACHED HERETO.  THIS INSTRUMENT IS INTENDED TO
SERVE AS A FIXTURE FILING AND

29


--------------------------------------------------------------------------------



IS TO BE RECORDED IN THE REAL ESTATE RECORDS OF CLARK COUNTY, NEVADA AND INDEXED
AS BOTH A DEED OF TRUST AND A FIXTURE FILING.  TRUSTOR IS THE OWNER OF A RECORD
INTEREST IN THE LAND DESCRIBED IN EXHIBIT A ATTACHED HERETO.  TRUSTOR IS THE
DEBTOR AND BENEFICIARY IS THE SECURED PARTY.


SECTION 15.6.          FUTURE ADVANCES.  THIS SECURITY INSTRUMENT IS GOVERNED BY
NEVADA REVISED STATUTES SECTIONS (“NRS”) 106.300 TO 106.400 AND SECURES FUTURE
ADVANCES AS PROVIDED IN SUCH SECTIONS.  THE MAXIMUM AMOUNT OF “PRINCIPAL” (AS
DEFINED IN NRS SECTION 106.345) SECURED HEREBY (INCLUDING DISBURSEMENTS THAT THE
LENDER MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE UNDER THIS SECURITY INSTRUMENT,
THE LOAN DOCUMENTS OR ANY OTHER DOCUMENT WITH RESPECT THERETO) SHALL NOT EXCEED)
($820,000,000) DOLLARS.  THIS SECURITY INSTRUMENT SHALL BE VALID AND HAVE
PRIORITY TO THE EXTENT OF THE MAXIMUM AMOUNT SECURED HEREBY OVER ALL SUBSEQUENT
LIENS AND ENCUMBRANCES, INCLUDING STATUTORY LIENS, EXCEPTING SOLELY TAXES AND
ASSESSMENTS LEVIED ON THE PROPERTY GIVEN PRIORITY BY LAW.


SECTION 15.7.          ADDITIONAL EVENT OF DEFAULT.  AN EVENT OF DEFAULT SHALL
OCCUR IF TRUSTEE OR ANY OTHER “BORROWER” (AS THAT TERM IS DEFINED IN NRS
106.310, AS AMENDED OR RECODIFIED FROM TIME TO TIME) WHO MAY SEND A NOTICE
PURSUANT TO NRS 106.380(1), AS AMENDED OR RECODIFIED FROM TIME TO TIME, WITH
RESPECT TO THIS SECURITY INSTRUMENT, (I) DELIVERS, SENDS BY MAIL OR OTHERWISE
GIVES, OR PURPORTS TO DELIVER, SEND BY MAIL OR OTHERWISE GIVE TO BENEFICIARY: 
(A) ANY NOTICE OF AN ELECTION TO TERMINATE THE OPERATION OF THIS SECURITY
INSTRUMENT AS SECURITY FOR ANY OBLIGATION, INCLUDING, WITHOUT LIMITATION, ANY
OBLIGATION TO REPAY ANY “FUTURE ADVANCE” (AS DEFINED IN NRS 106.320, AS AMENDED
OR RECODIFIED FROM TIME TO TIME), OF “PRINCIPAL” (AS DEFINED IN NRS 106,345, AS
AMENDED OR RECODIFIED FROM TIME TO TIME), OR (B) ANY OTHER NOTICE PURSUANT TO
NRS 106.380(3), AS AMENDED OR RECODIFIED FROM TIME TO TIME, OR (II) RECORDS A
STATEMENT PURSUANT TO NRS 106.380(3), AS AMENDED OR RECODIFIED FROM TIME TO
TIME, OR (III) (CAUSES THIS SECURITY INSTRUMENT, ANY OBLIGATION, OR BENEFICIARY
TO BE SUBJECT TO NRS 106.380(2), 106.380(3) OR 106.400, AS AMENDED OR RECODIFIED
FROM TIME TO TIME.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

30


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Security Instrument has been executed by Trustor
Trustee, and Beneficiary as of the day and year first above written.

TRUSTOR:

TSP OWNER LLC, a Delaware limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TRUSTEE:

FIRST AMERICAN TITLE INSURANCE

 

COMPANY, a New York corporation

 

 

 

 

By:

 

BENEFICIARY:

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COLUMN FINANCIAL, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


NEVADA NOTARY BLOCKS

STATE OF

)

 

) ss.

County of

)

 

This instrument was acknowledged before me on                             ,
200      , by                           , as                                    
of                                                        , a[n]
                                                limited liability company, on
behalf of such company.

(SEAL)

 

 

 

 

Notary Public

My commission will expire:

 

 

 

 

 

 


--------------------------------------------------------------------------------


NEVADA NOTARY BLOCKS

STATE OF

)

 

) ss.

County of

)

 

This instrument was acknowledged before me on
                                    , 200        , by
                                , as                                    of
                                    , a[n]
                                            limited liability company, on behalf
of such company.

(SEAL)

 

 

 

 

Notary Public

My commission will expire:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT A

Legal Description

(see attached)

 

A-I


--------------------------------------------------------------------------------


 

Timeshare Portion:

Real property in the City of, County of CLARK, State of NEVADA, described as
follows:

Parcel I:

Parcel NC

A portion of Lot 1 as shown in that certain Final Map entitled “Aladdin
Commercial Subdivision” recorded in Book 96, Page 33 of Plats on file at the
Clark County, Nevada Recorder’s Office and lying within a portion of the
Northwest Quarter (NW1/4) of Section 21, Township 21 South, Range 61 East,
M.D.M., Clark County, Nevada, more particularly described as follows:

Commencing at the Southwest corner of the Northwest Quarter (NW 1/4) of said
section 21 being on the centerline of Harmon Avenue; Thence along the South line
of the Northwest Quarter (NW ¼) of Section 21 and the Centerline of Harmon
Avenue, North 89°31’10” East, 904.20 feet; Thence departing said South line and
street centerline, North 00°28’50” West, 93.28 feet to the Northerly
right-of-way of said Harmon Avenue, to a point hereafter referred to as Point
‘A’ and being the Point of Beginning; Thence dparting said Northerly
right-of-way, North 00°36’40” West, 142.49 feet to the beginning of a curve ,
concave Southeasterly and having a radius of 130.00 feet; Thence Northeasterly
along said curve to the right, through a central angle of 90°00’00”, an arc
length of 204.20 feet to a point of tangency; Thence North 89°23’20” East,
511.60 feet to the Westerly right-of-way of Audrie Lane; Thence along said
Westerly right-of-way, South 00°36’40” East, 282.16 feet to the beginning of a
curve, concave Northwesterly and having a radius of 30.00 feet; Thence
Southwesterly along said curve to the right, through a central angle of
90°07’50”, an arc length of 47.19 feet to the Northerly right-of-way of said
Harmon Avenue; Thence along said Northerly right-of-way , the following seven
(7) courses: (1) South 89°31’10” West, 72.93 feet to the beginning of a curve
concave Northerly and having a radius of 25.00 feet; Thence (2) Westerly along
said curve to the right through a central angle of 09°27’42”, an arc length of
4.13 feet; Thence (3) North 81°01’08” West, 68.86 feet to the beginning of a
curve concave Southerly and having a radius of 25.00 feet; Thence (4) Westerly
along said curve, through a central angle of 09°27’42”, an arc length of 4.13
feet; Thence (5) South 89°31’10” West, 396.66 feet to the beginning of a curve
concave Northeasterly and having a radius of 30.00 feet; Thence (6)
Northwesterly along said curve to the right, through a central angle of
93°33”45”, an arc length of 48.99 feet to a point of non-tangency, a radial line
to said point bears North 86°55’05” West; Thence (7) South 80°41’11” West, 36.38
feet to the Point of Beginning.

Parcel NC has an upper elevation of infinity.

Excepting therefrom the following described area:

Parcel NB 11 as shown in File 111, Page 83 of Surveys on file at the Clark
County, Nevada Recorders Office described as follows:

Commencing at the aforementioned Point “A”; Thence North 00°36’40” West, 132.97
feet to the Point of Beginning; Thence North 00°36’40” West, 9.51 feet to the
beginning of a curve concave Southeasterly and having a radius of 130.00 feet;
Thence Northeasterly along said curve to the right through a central angle of
90°00’00”, an arc length of 204.20 feet; Thence North 89°23’20” East, 105.35
feet; Thence South 44°22’41” West, 101.35 feet; Thence South 89°21’45” West,
101.25 feet; Thence South 00°25’39” East, 67.78 feet; Thence South 89°22’54”
West, 62.23 feet to the Point of Beginning.

Further Excepting therefrom the following described area:

Parcel NB 11 has a lower plane elevation of 2144.29 feet and an upper plane
elevation of 2173.00 feet.


--------------------------------------------------------------------------------


Parcel NB 7 as shown in File 111, Page 82 of Surveys on file at the Clark
County, Nevada Recorder’s Office described as follows;

Beginning at the aforementioned Point “A”; Thence North 00°36’40” West, 132.97
feet; Thence North 89°22’54” East, 62.23 feet; Thence South 00°25’39” East,
159.12 feet to the Northerly right-of-way of said Harmon Avenue and being a
point on a non-tangent curve, concave Northeasterly and having a radius of 30.00
feet, from which a radius bears North 07°23’15” East; Thence Northwesterly along
said right-of-way and curve, through a central angle of 85°41’41”, an arc length
of 44.87 feet to a point of non-tangency, a radial line to said point bears
North 86°55’05” West; Thence along a non-tangent line, South 80°41’11” West,
36.38 feet to the Point of Beginning.

Parcel NB 7 has a lower plane elevation of 2117.29 feet and an upper elevation
of infinity.

Parcel II:

A non-exclusive easement for pedestrian and vehicular ingress and egress, for
passage and parking of vehicles, utilities, maintenance and otherwise, for
pedestrian passage access and passage and to use the exit stairways and walkways
as set forth in that certain construction, operation and reciprocal easement
agreement recorded March 2, 1998 in Book 980302 as Instrument No. 00003 and
re-recorded March 24, 1998 in Book 980324 as Instrument No. 01111 and
re-recorded May 29, 1998 in Book 980529 as Instrument No. 02358 and re-recorded
October 22, 1998 in Book 981022 as Instrument No. 00509 and amended by that
certain document recorded November 20, 2000 in Book 20001120 as Instrument No.
00858 of Official Records, Clark County, Nevada, and amended by that certain
document recorded March 31, 2003 in Book 20030331 of Official Records, Clark
County, Nevada, as Instrument No. 04875.

Parcel III:

A non-exclusive right to use that certain multi-level parking structure and
surface-level parking facilities as set forth in that certain memorandum of
parking area use agreement recorded March 2, 1998 in Book 980302 as Instrument
No. 00005 and re-recorded May 29, 1998 in Book 980529 as Instrument No. 02360 of
Official Records, Clark County Nevada.

 


--------------------------------------------------------------------------------


 

EXHIBIT B

Definitions

“Commercial Tort Claims” shall have the meaning ascribed thereto in the Uniform
Commercial Code.

“Contracts” shall mean, collectively, all agreements entered into by any Pledgor
or by any other Person on behalf of Trustor or assumed by Trustor, relating to
the ownership, operation or maintenance of the Premises or any other Property,
all rights, privileges and powers under Operating Agreements (which shall
include, without limitation, the rights of the Trustor under any and all
extensions, modifications, amendments and renewals of such leases, contracts and
agreements and all rights of Trustor to receive moneys due or to become due
thereunder or pursuant thereto and to amend, modify, terminate or exercise
rights under such leases, contracts and agreements, but, subject to the
applicable provisions of the other Loan Documents, excluding any rights under
(but not excluding Proceeds of) any such lease, contract or agreement that by
the terms thereof, or under applicable law, cannot be assigned or a security
interest granted therein in the manner contemplated by this Agreement unless
consent from the relevant party or parties has been obtained and under the terms
of which lease, contract or agreement any such assignment or grant of a security
interest therein in the absence of such consent would, or could, result in a
breach thereof, but only to the extent that (y) such rights are subject to such
contractual or legal restriction and (z) such restriction is not, or could not
be, rendered ineffective pursuant to the Uniform Commercial Code or any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity.

“Copyrights” shall mean, collectively, all of each Trustor’s copyrights,
copyright registrations and applications for copyright registration under the
laws of the United States or any other country or jurisdiction, including all
recordings, supplemental registrations and derivative or collective work
registrations, and all renewals and extensions thereof, in each case whether
published or unpublished, now owned or existing or created or hereafter acquired
or arising.

“Copyright Collateral” shall mean, collectively, all Copyrights and Copyright
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Copyright or Copyright License, in each case whether now
owned or existing or hereafter acquired or arising.

“Copyright License” shall mean any agreement now or hereafter in effect granting
any right to any third party under any Copyright now or hereafter owned by
Trustor or which Trustor otherwise has the right to license, or granting any
right to Trustor under any property of the type described in the definition of
Copyright herein now or hereafter owned by any third party, and all rights of
Trustor under any such agreement, but, subject to the applicable provisions of
the other Loan Documents, excluding any rights under (but not excluding Proceeds
of) any such agreement that by the terms thereof, or under applicable law,
cannot be assigned or a security

B-1


--------------------------------------------------------------------------------


interest granted therein in the manner contemplated by this Agreement, unless
consent from the relevant party or parties has been obtained and under the terms
of which agreement any such assignment or grant of a security interest therein
in the absence of such consent would, or could, result in a breach thereof, but
only to the extent that (y) such rights are subject to such contractual or legal
restriction and (z) such restriction is not, or could not be, rendered
ineffective pursuant to the Uniform Commercial Code or any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity.

“Domain Name” shall mean the combination of words and abbreviations that
represents a uniquely identifiable internet protocol address of a World Wide Web
internet location.

“Gaming Authority” means any of the Nevada Gaming Commission, the Nevada State
Gaming Control Board, the Clark County Liquor and Gaming Licensing Board, the
City of Las Vegas and any other gaming regulatory body or any agency which has,
or may at any time after the Closing Date have, jurisdiction over the gaming
activities of the Premises or any successor to such authority.

“Gaming Equipment” means the gaming equipment and gaming devices which are
regulated gaming devices under any Gaming Laws (including but not limited to
slot machines, gaming tables, cards, dice, cashless wagering systems and
tangible associated equipment (as defined in NRS 463.0136) and other applicable
law) together with all improvements and/or additions thereto.

“Gaming Laws” means the provisions of the Nevada Gaming Control Act, as amended
from time to time, all regulations of the Nevada Gaming Commission promulgated
thereunder, as amended from time to time, the provisions of the Clark County
Code, as amended from time to time, and all other laws, statutes, rules,
rulings, orders, ordinances, regulations and other Legal Requirements of any
Gaming Authority.

“General Intangibles” shall have the meaning ascribed thereto in the Uniform
Commercial Code, including, without limitation, all Contracts, all Copyright
Collateral, all Patent Collateral, all Trademark Collateral, all Domain Name
registrations, all trade secrets, all Intercompany Obligations, all rights under
or evidenced by choses in action or causes of action, all judgments, tax refund
claims, claims against carriers and shippers, claims under liens and insurance
policies, all rights under security agreements, guarantees, indemnities and
other instruments and contracts securing or otherwise relating to any of the
foregoing, and all other intangible personal property of every kind and nature,
and all accessions, additions, improvements, modifications and upgrades to,
replacements of and substitutions for the foregoing, in each case whether now
owned or existing or hereafter acquired or arising, but excluding Accounts and
excluding leases, contracts and agreements (including, without limitation,
Licenses) to the extent excluded from Contracts under the definition of such
term herein.  For the purposes of this Agreement, General Intangibles shall
include Commercial Tort Claims and shall include all contractual or other rights
of the Borrower to receive Marketing Fees in whatever form that such Marketing
Fees or rights to receive such Marketing Fees arise (including all Accounts,
General Intangibles, Investment Property, Letter of Credit Rights and all other
rights of payment of any kind in respect of such Marketing Fees) (the
“Development Commissions”).

B-2


--------------------------------------------------------------------------------


“Instruments” shall have the meaning ascribed thereto in the Uniform Commercial
Code, whether now owned or existing or hereafter acquired, including those
evidencing, representing, securing, arising from or otherwise relating to any
Accounts, Intercompany Obligations or other Collateral.

“Intercompany Obligations” shall mean, collectively, all indebtedness,
obligations and other amounts at any time owing to Trustor from any of Trustor’s
subsidiaries or affiliates and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such indebtedness, obligations or
other amounts.

“License” shall mean any Copyright License, Patent License or Trademark License.

“Patents” shall mean, collectively, all of Trustor’s letters patent, whether
under the laws of the United States or any other country or jurisdiction, all
recordings and registrations thereof and applications therefor, including,
without limitation, the inventions described therein, all reissues,
continuations, divisions, renewals, extensions, continuations-in-part thereof,
in each case whether now owned or existing or hereafter acquired or arising.

“Patent Collateral” shall mean, collectively, all Patents and all Patent
Licenses to which any Trustor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Patent or Patent License, in each case whether now owned or
existing or hereafter acquired or arising.

“Patent License” shall mean any agreement, whether written or oral, now or
hereafter in effect granting to any third party any right to make, use or sell
any invention on which a Patent, now or hereafter owned by Trustor or which
Trustor otherwise has the right to license, is in existence, or granting to
Trustor any right to make, use, sell, offer to sell or import any invention on
which property of the type described in the definition of Patent herein, now or
hereafter owned by any third party, is in existence, and all rights of Trustor
under any such agreement, but, subject to the applicable provisions of the other
Loan Documents, excluding any rights under (but not excluding Proceeds of) any
such agreement that by the terms thereof, or under applicable law, cannot be
assigned or a security interest granted therein in the manner contemplated by
this Agreement, unless consent from the relevant party or parties has been
obtained and under the terms of which agreement any such assignment or grant of
a security interest therein in the absence of such consent would, or could,
result in a breach thereof, but only to the extent that (y) such rights are
subject to such contractual or legal restriction and (z) such restriction is
not, or could not be, rendered ineffective pursuant to the Uniform Commercial
Code or any relevant jurisdiction or any other applicable law (including the
Bankruptcy Code) or principles of equity.

“Trademarks” shall mean, collectively, all of Trustor’s trademarks, service
marks, trade names, corporate and company names, business names, fictitious
business names, logos, trade dress, trade styles, other source or business
identifiers, designs and general intangibles of a similar nature, whether under
the laws of the United States or any other country or jurisdiction, all
recordings and registrations thereof and applications therefor (but excluding
any application to register any trademark, service mark or other mark prior to
the filing under applicable law of a

B-3


--------------------------------------------------------------------------------


verified statement of use (or the equivalent) for such trademark, service mark
or other mark if the creation of a Lien thereon or security interest therein
would void or invalidate such trademark, service mark or other mark), all
renewals and extensions thereof, all rights corresponding thereto, and all
goodwill associated therewith or symbolized thereby, in each case whether now
owned or existing or hereafter acquired or arising.

“Trademark Collateral” shall mean, collectively, all Trademarks and Trademark
Licenses to which Trustor is or hereafter becomes a party and all other General
Intangibles embodying, incorporating, evidencing or otherwise relating or
pertaining to any Trademark or Trademark License, in each case whether now owned
or existing or hereafter acquired or arising.

“Trademark License” shall mean any agreement, whether written or oral, now or
hereafter in effect granting any right to any third party under any Trademark
now or hereafter owned by Trustor or which Trustor otherwise has the right to
license, or granting any right to Trustor under any property of the type
described in the definition of Trademark herein now or hereafter owned by any
third party, and all rights of Trustor under any such agreement (including,
without limitation, the license to use the Trademarks set forth in the License
Agreement), but, subject to the applicable provisions of the other Loan
Documents, excluding any rights under (but not excluding Proceeds of) any such
agreement that by the terms thereof, or under applicable law, cannot be assigned
or a security interest granted therein in the manner contemplated by this
Agreement, unless consent from the relevant party or parties has been obtained
and under the terms of which agreement any such assignment or grant of a
security interest therein in the absence of such consent would, or could, result
in a breach thereof, but only to the extent that (y) such rights are subject to
such contractual or legal restriction and (z) such restriction is not, or could
not be, rendered ineffective pursuant to the Uniform Commercial Code or any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity.

 

B-4


--------------------------------------------------------------------------------